Exhibit 10.60

Execution Copy

 

 

STOCK PURCHASE AGREEMENT

AMONG

STEEL DYNAMICS, INC.,

OMNISOURCE CORPORATION,

AND THE SHAREHOLDERS LISTED ON THE SIGNATURE PAGES HERETO

 

October 1, 2007

 

 

ii


--------------------------------------------------------------------------------


TABLE OF CONTENTS

PAGE

 

 

ARTICLE I

      THE TRANSACTION

1

 

 

 

1.1

The Stock Purchase

1

 

 

 

ARTICLE II

      CONSIDERATION FOR TRANSFER

1

 

 

 

2.1

Consideration

1

 

 

 

ARTICLE III

      THE CLOSING AND TRANSFER OF STOCK

2

 

 

 

3.1

Closing

2

3.2

Deliveries by Buyer

2

3.3

Deliveries by the Shareholders

2

3.4

Closing Agreements

3

 

 

 

ARTICLE IV

      REPRESENTATIONS AND WARRANTIES OF BUYER

3

 

 

 

4.1

Corporate Status and Authority

3

4.2

Validity

3

4.3

Violations and Approvals

3

4.4

Buyer Common Stock

4

4.5

Buyer SEC Reports; Financial Statements

4

 

 

 

ARTICLE V

      REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS

4

 

 

 

5.1

Corporate Status

4

5.2

Authority

5

5.3

Validity

5

5.4

Violations and Approvals

5

5.5

Capitalization

5

5.6

Stock Ownership

6

5.7

Records of the Companies

6

5.8

Subsidiaries and Joint Ventures

6

5.9

Financial Statements

7

5.10

Changes Since September 30, 2006

8

5.11

Liabilities

8

5.12

Litigation

9

5.13

Environmental Matters

9

5.14

Facilities (Owned Properties and Leased Premises)

11

5.15

Assets

14

5.16

Compliance with Laws

14

5.17

Labor and Employment Matters

14

5.18

Employee Benefit Plans

15

5.19

Tax Matters

19

5.20

Insurance

20

i


--------------------------------------------------------------------------------


 

PAGE

 

 

 

5.21

Licenses and Permits

21

5.22

Affiliated Transactions

21

5.23

Material Contracts

21

5.24

Intellectual Property

24

5.25

Customers and Suppliers

24

5.26

Foreign Corrupt Practices Act

25

5.27

Financial Controls

25

5.28

No Commissions

25

5.29

Bonus Shares

26

5.30

Accuracy of Information Furnished

26

 

 

 

ARTICLE VI

      CONDUCT OF BUSINESS PENDING THE CLOSING

26

 

 

 

6.1

Conduct of Business by the Corporation Pending the Closing

26

 

 

 

ARTICLE VII

      ADDITIONAL AGREEMENTS

28

 

 

 

7.1

Further Assurances

28

7.2

Cooperation

28

7.3

Consents

29

7.4

Access to Information

29

7.5

Notification of Certain Matters

29

7.6

Confidentiality; Publicity

30

7.7

Exclusivity

30

7.8

Affiliated Transactions

30

7.9

Covenants Not To Compete, Solicit or Disclose

30

7.10

HSR Act

32

7.11

Appointment of Shareholders Representative

32

7.12

Title and Survey Matters

32

7.13

Litigation Support

34

7.14

Interim Financial Statements

34

7.15

Board Representation

34

7.16

Release

34

7.17

Senior Secured Notes

35

7.18

Aircraft

36

7.19

Bonus Obligations

36

7.20

Financing Cooperation

38

7.21

Current Base Salary and Benefits

38

7.22

Shareholder Premises

38

 

 

 

ARTICLE VIII

      CONDITIONS TO THE OBLIGATIONS OF THE BUYER

38

 

 

 

8.1

Accuracy of Representations and Warranties and Compliance with Obligations

38

ii


--------------------------------------------------------------------------------


 

PAGE

 

 

 

8.2

Opinion of Counsel

39

8.3

No Adverse Litigation

39

8.4

Real Property

39

8.5

Hart Scott Rodino Approval

39

8.6

Resignation

39

8.7

Other Agreements

39

8.8

Senior Notes

39

 

 

 

ARTICLE IX

      CONDITIONS TO THE OBLIGATIONS OF SHAREHOLDERS

40

 

 

 

9.1

Accuracy of Representations and Warranties and Compliance with Obligations

40

9.2

No Adverse Litigation

40

9.3

Hart Scott Rodino Approval

40

9.4

Agreements

40

 

 

 

ARTICLE X

      INDEMNIFICATION

40

 

 

 

10.1

Agreement to Indemnify

40

10.2

Survival

41

10.3

Defense of Third Party Claims

42

10.4

Payment of Indemnification Claims by Shareholders

43

10.5

Shareholders Representative

43

 

 

 

ARTICLE XI

      TAX MATTERS

43

 

 

 

11.1

General

43

11.2

Preparation of Tax Returns

44

11.3

Taxable Period

44

11.4

Section 338(h)(10) Elections

44

11.5

Tax Contests

45

11.6

Amended Returns, etc

45

11.7

Access and Assistance

45

11.8

Transfer and Similar Taxes

46

 

 

 

ARTICLE XII

      TERMINATION

46

 

 

 

12.1

Termination

46

12.2

Effect of Termination

47

 

 

 

ARTICLE XIII

      GENERAL PROVISIONS

47

 

 

 

13.1

Notices

47

13.2

Entire Agreement

48

iii


--------------------------------------------------------------------------------


 

PAGE

 

 

 

13.3

Expenses

48

13.4

Amendment; Waiver

49

13.5

Binding Effect; Assignment

49

13.6

Counterparts

49

13.7

Interpretation

49

13.8

Governing Law; Interpretation

49

13.9

Jurisdiction

49

13.10

Arm’s Length Negotiations; Drafting

50

 

 

 

ARTICLE XIV

      DEFINITIONS

50

 

 

 

14.1

Defined Terms

50

14.2

Other Definitional Provisions

57

 

iv


--------------------------------------------------------------------------------


Exhibit A

Form of Escrow Agreement

Exhibit B

Form of Real Estate Purchase Agreement

Exhibit C

Form of Shareholders Agreement

Exhibit D

Opinion of Counsel

 

 

Schedule 3.2(a)

Cash Amount

Schedule 3.2(d)

Shareholders’ Interest

Schedule 6.1

Conduct of Business

Schedule 8.4

Landlord Waivers and Estoppel Letters

Schedule 11.4

Allocation Agreement

 

 

Disclosure Schedule

 

 

i


--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is entered into as of October
1, 2007 by and among Steel Dynamics, Inc., an Indiana corporation (“Buyer”),
Omnisource Corporation, an Indiana corporation (the “Corporation”), and the
shareholders of the Corporation listed on the signature pages hereto
(collectively, the “Shareholders”).  Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in Section 14.1.  The
Buyer, the Corporation and the Shareholders may be referred to herein each as a
“Party” and collectively, the “Parties”.

RECITALS

WHEREAS, the Shareholders are the registered and beneficial owners of 100% of
the issued and outstanding capital stock of the Corporation on a fully diluted
basis (the “Stock”); and

WHEREAS, the Shareholders desire to sell and the Buyer desires to purchase 100%
of the Stock on the terms and subject to the conditions set forth herein.

TERMS OF AGREEMENT

In consideration of the representations, warranties, covenants and agreements
contained herein, the parties hereto agree as follows:

THE TRANSACTION

The Stock Purchase.  Subject to the terms and conditions of this Agreement, at
the Closing, the Shareholders shall sell and the Buyer shall acquire good and
marketable title to all the Stock free and clear of all Liens (including
Permitted Liens) and Restrictions.

CONSIDERATION FOR TRANSFER

Consideration.  The aggregate consideration for the Stock shall be as follows:

$393,400,000 (the “Cash Amount”); and

9,700,000 shares (the “Shares”) of the Buyer’s common stock (the “Buyer Common
Stock”).

THE CLOSING AND TRANSFER OF STOCK

Closing.  The closing of the transactions contemplated by this Agreement shall
be effective as of the end of the Closing Date, as hereinafter defined (the
“Closing”), and shall occur at the offices of McDermott Will & Emery LLP, 227
West Monroe Street, Chicago, Illinois at 10:00 A.M., central standard time, on
the second business day following the satisfaction or


--------------------------------------------------------------------------------


waiver of all conditions to the obligations of the Parties to consummate the
transactions contemplated hereby (other than conditions with respect to actions
the respective Parties will take at the Closing itself) or at such other time or
place as may be mutually agreed upon by the Parties (the “Closing Date”).

Deliveries by Buyer.  At the Closing, Buyer shall deliver (or cause to be
delivered) the following:

the Cash Amount, as adjusted pursuant to the terms hereof, by wire transfer of
immediately available funds to the persons identified on Schedule 3.2(a) in the
proportions set forth opposite their respective names;

1,050,000 shares of Buyer Common Stock (the “Escrow Amount”) to an escrow agent
mutually acceptable to Buyer and the Shareholders (“Escrow Agent”), pursuant to
the provisions of the Escrow Agreement between the Escrow Agent, Buyer and the
Shareholders in the form of Exhibit A hereto (the “Escrow Agreement”);

such number of shares of Buyer Common Stock as designated by the Shareholders in
accordance with Section 7.19 (the “Bonus Shares”);

a number of Shares of Buyer Common Stock equal to the number of Shares less the
Escrow Amount less the Bonus Shares to the Shareholders in the relative
proportions set forth on Schedule 3.2(d);

the Section 9.1 Certificate; and

such other instruments or documents as may be necessary or reasonably requested
by the Shareholders to carry out the transactions contemplated hereby.

Deliveries by the Shareholders.  At the Closing, the Shareholders shall deliver
the following:

certificates representing the Stock free and clear of all Liens (including
Permitted Liens) and Restrictions, together with stock powers endorsed in blank;

the Section 8.1 Certificate;

the opinion referred to in Section 8.2;

the landlord waivers and estoppel letters referred to in Section 8.4;

completed and executed IRS Forms 8023 (and any similar state forms) required to
be filed in connection with Section 338(h)(10) Election;

pay off letters from each applicable lender indicating the amount necessary to
pay the Corporation Debt in full at Closing (the “Pay Off Letters”); and

such other instruments or documents as may be necessary or reasonably requested
by Buyer to carry out the transactions contemplated by this Agreement.

2


--------------------------------------------------------------------------------


Closing Agreements.  At the Closing, the applicable parties shall execute,
acknowledge and deliver the following:  (i) the Shareholders Agreement and (ii)
the Escrow Agreement.

REPRESENTATIONS AND WARRANTIES OF BUYER

As a material inducement to the Shareholders to enter into this Agreement, Buyer
hereby represents and warrants to the Shareholders as of the date hereof, and as
of the Closing Date, as set forth below:

Corporate Status and Authority.  Buyer is a corporation duly organized, validly
existing and in good standing under the laws of Indiana.  Buyer has full
corporate right, power and authority, without the consent of any other Person,
to execute and deliver this Agreement and the agreements contemplated hereby, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby and thereby.  All corporate and other acts or proceedings
required to be taken by Buyer to authorize the execution, delivery and
performance of this Agreement and the agreements contemplated hereby and all
transactions contemplated hereby and thereby have been duly and properly taken.

Validity.  This Agreement has been, and the agreements and other documents to be
delivered at Closing will be, duly executed and delivered by Buyer and
constitute the legal, valid and binding obligations of Buyer, enforceable in
accordance with their respective terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles regardless of whether such enforceability is considered in a
proceeding at law or in equity.

Violations and Approvals.  The execution and delivery of this Agreement and the
agreements contemplated hereby, the performance by the Buyer of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby will not (with notice, the passage of time or both) result in
the creation of any lien, charge or encumbrance or the acceleration of any
indebtedness or other obligation of Buyer and are not prohibited by, do not
violate or conflict with any provision of, and do not and will not (with notice,
the passage of time or both) result in a default under or a breach of (i) the
charter or bylaws of Buyer, (ii) any contract, agreement, permit, license or
other instrument to which Buyer is a party or by which it is bound, (iii) any
order, writ, injunction, decree or judgment of any court or governmental agency
applicable to Buyer, or (iv) any law, statute, ordinance, rule or regulation,
decree, writ, injunction, judgment or order of any Governmental Authority or of
any arbitration award which is binding upon, enforceable against or applicable
to Buyer, except for antitrust filings under the HSR Act or any applicable
foreign jurisdictions, compliance with applicable requirements of the Securities
Act and compliance with any applicable foreign or state securities or “blue sky”
laws.

Buyer Common Stock.  The Shares of Buyer Common Stock to be issued pursuant to
Article II hereof have been duly authorized and when issued and delivered in

3


--------------------------------------------------------------------------------


accordance with the terms of this Agreement will be fully paid and
non-assessable and the issuance thereof is not subject to any pre-emptive or
similar right.

Buyer SEC Reports; Financial Statements.  The filings required to be made by the
Buyer under the Securities Act and the Exchange Act have been filed with the SEC
and complied, as of their respective dates, in all material respects with all
applicable requirements of the appropriate statutes and the rules and
regulations thereunder.  As of their respective dates, none of the Buyer SEC
Reports contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The audited consolidated financial statements and unaudited interim
financial statements of the Buyer included in the Buyer SEC Reports have been
prepared in accordance with GAAP applied on a consistent basis during the period
involved (except as may be stated in the notes thereto) and fairly present the
financial position and the results of operations and cash flows of the Buyer and
its Subsidiaries as of the times and for the periods referred to therein,
subject, in the case of unaudited interim financial statements, to normal,
recurring audit adjustments.

4.6                                                         Subsequent Events. 
Since the date of filing of the Buyer SEC Reports, no event has occurred or
failed to occur and no action has been taken or failed to be taken by the Buyer
regarding the Buyer, the Buyer’s assets, its current business operations or its
future business prospects which, taken as a whole, has had or is likely in the
future to have a Material Adverse Effect on the Buyer or the Buyer’s assets, its
current business operations or its future business prospects.

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS

As a material inducement to the Buyer to enter into this Agreement, the
Shareholders hereby jointly and severally represent and warrant to the Buyer as
of the date hereof and as of the Closing Date, as set forth below; provided,
however, that each Shareholder makes the representations and warranties
contained in Sections 5.2(b), 5.3 and 5.6 only as to himself and the Corporation
and its Subsidiaries (if applicable) and not as to any other Shareholder.

Corporate Status.  The Corporation and each of its Subsidiaries is a corporation
or limited liability company duly organized, validly existing and in good
standing under the laws of the state of its incorporation, which is identified
on Section 5.1 of the Disclosure Schedule,  and has the requisite power and
authority to own or lease its properties and to carry on its business as now
being conducted.  The Corporation and each Subsidiary is legally qualified to
transact business as a foreign corporation and is in good standing in each
jurisdiction listed on Section 5.1 of the Disclosure Schedule and is qualified
and in good standing in all other jurisdictions where the nature of its
properties and the conduct of its business requires such qualification.  There
is no pending or, to the Knowledge of the Shareholders and the Corporation,
threatened proceeding for the merger, consolidation, dissolution, liquidation,
insolvency or rehabilitation of the Corporation or any of its Subsidiaries.

4


--------------------------------------------------------------------------------


Authority.  (a) The Corporation has the full corporate right, power and
authority to execute and deliver this Agreement and the agreements contemplated
hereby, to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby and has taken all action
necessary to authorize the execution and delivery of this Agreement and the
agreements contemplated hereby and the performance of its obligations hereunder
and thereunder and the consummation of the transactions contemplated hereby and
thereby.  (b) Each of the Shareholders is an individual with the requisite
competence and authority to execute and deliver this Agreement and the
agreements contemplated hereby and to perform his obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.

Validity.  This Agreement has been and the agreements and other documents to be
delivered at Closing will be, duly executed and delivered by each of the
Shareholders and the Corporation, and constitute the legal, valid and binding
obligation of each of them, enforceable in accordance with their respective
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, whether such
enforceability is considered in a proceeding at law or in equity.

Violations and Approvals.  The execution and delivery of this Agreement and the
agreements contemplated hereby by the Shareholders and the Corporation, the
performance by the Shareholders and the Corporation of their respective
obligations hereunder and thereunder, and the consummation by them of the
transactions contemplated hereby and thereby will not (with notice, the passage
of time, or both) (i) contravene any provision of the charter or bylaws of the
Corporation, (ii) violate or conflict with any law, statute, ordinance, rule,
regulation, decree, writ, injunction, judgment or order of any Governmental
Authority or of any arbitration award which is either applicable to, binding
upon or enforceable against Shareholders or the Corporation or its Subsidiaries,
(iii) except as set forth in Section 5.4 of the Disclosure Schedule, conflict
with, result in any breach of, or constitute a default (or an event which would,
with the passage of time or the giving of notice or both, constitute a default)
under, or give rise to a right of payment under or the right to terminate,
amend, modify, abandon or accelerate, any contract, agreement, permit, license
or other instrument which is applicable to, binding upon or enforceable against
the Shareholders or the Corporation or any of its Subsidiaries, (iv) result in
or require the creation or imposition of any Lien upon or with respect to any of
the property or assets of the Corporation or its Subsidiaries, or (v) except as
set forth in Section 5.4 of the Disclosure Schedule, require the consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Authority, any court or tribunal or any other Person.

Capitalization.  Section 5.5 of the Disclosure Schedule sets forth, with respect
to the Corporation, (a) the number of authorized shares of each class of its
capital stock, (b) the number of issued and outstanding shares of each class of
its capital stock, and (c) the number of shares of each class of its capital
stock which are held in treasury.  All of the issued and outstanding shares of
capital stock of the Corporation (i) have been duly authorized and validly
issued and are fully paid and non-assessable, (ii) were issued in compliance
with all applicable state and federal securities laws, and (iii) were not issued
in violation of any preemptive rights or rights of first refusal.  No preemptive
rights or rights of first refusal exist with respect to the shares of capital
stock of the Corporation and, no such rights will arise by virtue of or in

5


--------------------------------------------------------------------------------


connection with the transactions contemplated hereby.  There are no outstanding
or authorized rights, options, warrants, convertible securities, subscription
rights, conversion rights, exchange rights or other agreements or commitments of
any kind that could require the Corporation to issue or sell any shares of its
capital stock (or securities convertible into or exchangeable for shares of its
capital stock).  There are no outstanding stock appreciation, phantom stock,
profit participation or other similar rights with respect to the Corporation. 
The Corporation is not obligated to redeem or otherwise acquire any of its
outstanding shares of capital stock.

Stock Ownership.  Each Shareholder is the sole record and beneficial holder of
all issued and outstanding shares of capital stock of the Corporation designated
next to such Shareholder’s name on Section 5.6 of the Disclosure Schedule.  Each
Shareholder owns such shares free and clear of all Liens and Restrictions and
such shares in the aggregate represent all of the issued and outstanding capital
stock of the Corporation.  The stock ledger of the Corporation, as attached to
Section 5.6 of the Disclosure Schedule, accurately sets forth the current issued
and outstanding shares of the capital stock of the Corporation.

Records of the Companies.  The copies of the charter and bylaws of the
Corporation attached to Section 5.7(a) of the Disclosure Schedule are true,
accurate and complete and reflect all amendments made through the date of this
Agreement.  The books and records of the Corporation and its Subsidiaries fully
and accurately reflect all of their transactions, properties, assets and
liabilities in all material respects.  Section 5.7(b) of the Disclosure Schedule
lists each account of the Corporation and its Subsidiaries now existing with any
bank, broker, or other depository institution, and the names of all persons
authorized to withdraw funds from each such account.

Subsidiaries and Joint Ventures.

Subsidiaries.  Section 5.8(a) of the Disclosure Schedule sets forth each
Subsidiary of the Corporation and sets forth, with respect to each Subsidiary,
(a) the number of authorized shares of each class of its capital stock, (b) the
number of issued and outstanding shares of each class of its capital stock, and
(c) the number of shares of each class of its capital stock which are held in
treasury.  Section 5.8(a) of the Disclosure Schedule sets forth the holders of
all issued and outstanding securities of each Subsidiary including a description
of the securities held by such Persons.  The equity interests of Subsidiaries of
the Corporation held by the Corporation and any of its Subsidiaries are owned
free and clear of any Lien or Restriction.  All of the issued and outstanding
shares of capital stock and other equity interests of each Subsidiary (i) have
been duly authorized and validly issued and are fully paid and non-assessable,
(ii) were issued in compliance with all applicable state and federal securities
laws, and (iii) were not issued in violation of any preemptive rights or rights
of first refusal.  No preemptive rights or rights of first refusal exist with
respect to the equity interests of any Subsidiary and, no such rights will arise
by virtue of or in connection with the transactions contemplated hereby.  There
are no outstanding or authorized rights, options, warrants, convertible
securities, subscription rights, conversion rights, exchange rights or other
agreements or commitments of any kind that could require any Subsidiary to issue
or sell any of its equity interests (or securities convertible into or
exchangeable for its equity interests).  There are no outstanding stock
appreciation, phantom stock, profit participation or other

6


--------------------------------------------------------------------------------


similar rights with respect to any Subsidiary.  No Subsidiary is obligated to
redeem or otherwise acquire any of its outstanding equity interests.

Joint Ventures.  The ownership of each Joint Venture is as set forth on Section
5.8(b) of the Disclosure Schedule, including (i) name of each equityholder, (ii)
type and number of securities issued to such equityholders and (iii) percentage
interest in the Joint Venture of each such equityholder.  All of the issued and
outstanding securities of each Joint Venture have been duly authorized and
validly issued, are fully paid and nonassessable and, to the Knowledge of the
Shareholders and the Corporation have been issued in compliance with all
applicable securities laws.  The equity interests in each Joint Venture held by
the Corporation or any of its Subsidiaries are held of record by the Corporation
or such Subsidiary and are and will be at Closing free and clear of all Liens
(including Permitted Liens).  Except as set forth in Section 5.8(b) of the
Disclosure Schedule or the joint venture agreements among the Corporation, any
of its Subsidiaries and any other Person (the “Joint Venture Agreements”), (i)
the Corporation’s and, if applicable, its Subsidiary’s equity interests in the
Joint Ventures are not subject to any agreement, restriction on transfer, or any
limitation on voting, voting trust, stockholders agreement, proxies or other
understandings with respect to the voting of such equity interests, (ii) no
party has a right of first refusal, right to purchase or compel the sale of any
such equity interests, right to put any equity interests held by such third
party to the Corporation or one of its Subsidiaries or to the Joint Venture, and
(iii) none of the Corporation or any of its Subsidiaries has any material
liability relating thereto, other than the value of its investment in such Joint
Venture.  Except as set forth on Section 5.8(b) of the Disclosure Schedule,
neither the Corporation nor any of its Subsidiaries has any obligation to make
or contribute additional capital or assets to any Joint Venture.  Neither the
execution and delivery of this Agreement, nor the consummation of the
transactions contemplated hereby, will conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any Joint Venture Agreement, or to the Knowledge of the Corporation or any
of the Shareholders, of any agreement, contract lease, license, instrument, or
other arrangement to which Joint Venture is a party.

Financial Statements.

Attached to Section 5.9(a) of the Disclosure Schedule is a true and correct copy
of the audited consolidated financial statements of the Corporation and its
Subsidiaries as of September 30, 2005 and September 30, 2006 and for the one
year periods ended on September 30, 2004, 2005 and 2006 including the notes
thereto (the “Audited Financial Statements”).  Attached to Section 5.9 of the
Disclosure Schedule is the unaudited consolidated balance sheet and income
statement of the Corporation and its Subsidiaries as of and for the period
ending August 31, 2007 (the “Interim Financial Statements” and collectively with
the Audited Financial Statements, the “Financial Statements”).  The Financial
Statements (including the notes thereto) fairly present, in all material
respects, the financial position of the Corporation and its Subsidiaries at each
of the balance sheet dates and the results of operations and cash flows for each
of the periods covered thereby, and, except as set forth on Section 5.9(a) of
the Disclosure Schedule, have been prepared in accordance with GAAP consistently
applied throughout

7


--------------------------------------------------------------------------------


the periods indicated, except with respect to the Interim Financial Statements
insofar as it does not reflect normal, recurring year-end adjustments and does
not contain footnote disclosures.  Except as set forth in Section 5.9(a) of the
Disclosure Schedule, there are no extraordinary (as provided under GAAP) items
of income or expense during the periods covered by the Financial Statements and
the balance sheets included in the Financial Statements do not reflect any
write-up or revaluation increasing the book value of any assets, except as
specifically disclosed in the notes thereto.

All of the Receivables of the Corporation and its Subsidiaries represent a sale
made in a bona fide transaction in the ordinary course of business, have been
accounted for in a manner consistent with the Corporation’s historical practices
and the Corporation and its Subsidiaries have performed their obligations to
produce the goods or perform the services to which such receivable relates.

All inventory of the Corporation and its Subsidiaries, including spare parts
inventories, (i) was acquired in the ordinary course of business consistent with
past practice and, (ii) is, in all material respects, of a quality, quantity and
condition useable or saleable in the ordinary course of business with the
Corporation or such Subsidiaries normal inventory turnover experience, and is
valued in accordance with GAAP.  None of the Corporation or its Subsidiaries has
any material liability with respect to the return or repurchase of any goods in
the possession of any customer.

Changes Since September 30, 2006.  Except as set forth on Section 5.10 of the
Disclosure Schedule, since September 30, 2006, (i) neither the Corporation nor
any of its Subsidiaries has suffered a Material Adverse Effect, (ii) the
Corporation and its Subsidiaries have conducted their businesses in the ordinary
course consistent with past practice, and (iii) neither the Corporation nor any
of its Subsidiaries has taken any action that, if taken after the date hereof,
would constitute a violation of Sections 6.1(d), (e), (l), (m) or (n).

Liabilities.  Neither the Corporation nor any of its Subsidiaries has any
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise), whether or not any such liability or obligation would have been
required by GAAP to be set forth on a balance sheet of the Corporation or any of
its Subsidiaries or in the notes thereto, other than (a) liabilities or
obligations set forth on the Audited Financial Statements as of September 30,
2006 or liabilities or obligations reflected in the unaudited consolidated
balance sheet of the Corporation and its Subsidiaries as of the date of the
Interim Financial Statements, (b) liabilities or obligations specifically
required to be incurred by the Corporation or any of its Subsidiaries pursuant
to this Agreement, (c) liabilities or obligations incurred since the date of the
Interim Financial Statements in the ordinary course of business (which are not
material, individually or in the aggregate) consistent with past practice, (d)
liabilities or obligations for the purchase of inventory, equipment, goods or
services in the ordinary course of business (which are not material,
individually or in the aggregate) consistent with past practice, (e) liabilities
or obligations for the purchase of equipment as reflected in the capital
expenditure budget of the Corporation attached to Section 5.11 of the Disclosure
Schedule, and (f) those disclosed on Section 5.11(a) of the Disclosure
Schedule.  Section 5.11(b) of the Disclosure Schedule contains a complete and
accurate description (including the name of the lender, amount outstanding and
any related security interests), subject to ordinary and normal month end
financial statement

8


--------------------------------------------------------------------------------


adjustments which are not material, of all indebtedness for borrowed money of
the Corporation and its Subsidiaries, whether owed to a bank or any other
Person, including capitalized leases, guarantees of indebtedness and any
prepayment penalties that may arise with respect to the repayment thereof as of
September 30, 2007 (collectively, “Corporation Debt”).

Litigation.  Except as listed on Section 5.12 of the Disclosure Schedule, there
is no, and since September 30, 2006 there has not been, any action, suit, or
other legal or administrative proceeding or governmental investigation pending,
or to the Knowledge of the Shareholders or the Corporation, threatened,
anticipated or contemplated (i) against, by or affecting the Corporation or any
of its Subsidiaries, or any of their properties or assets, in excess of the
Litigation Materiality Threshold or where injunctive relief is being sought as a
remedy, or (ii) which questions the validity or enforceability of this
Agreement, or the transactions contemplated hereby, and, to the Knowledge of the
Shareholders or the Corporation, there is no reasonable basis for any of the
foregoing.  There are no outstanding orders, decrees or stipulations issued by
any Governmental Authority applicable to the Corporation or any of its
Subsidiaries.

Environmental Matters.

The Shareholders and the Corporation represent and Buyer acknowledges that the
Corporation has, for extended periods of time, owned and operated scrap yards
and metal recycling facilities at the Owned Properties and Leased Premises,
which activities and processes represent a substantial portion of the on-going
value of the business being acquired by Buyer and which Buyer intends to
continue to operate. These activities and processes involve the routine handling
of Materials of Environmental Concern normally associated with scrap yards and
metal recycling facilities, including, without limitation, petroleum products,
solvents, antifreeze, heavy metals and other substances associated with such
activities and processes.

Except as set forth on Section 5.13(b) of the Disclosure Schedule, each of the
Corporation, its Subsidiaries and, to the Knowledge of the Shareholders and the
Corporation, Joint Ventures has previously and is currently complying in all
material respects, with all obligations under all Environmental Laws in
connection with the operation of their respective businesses and occupancy of
the Facilities.  Except as set forth on Section 5.13(b) of the Disclosure
Schedule, none of the Corporation, its Subsidiaries, the Shareholders or, to the
Knowledge of the Shareholders and the Corporation, the Joint Ventures have
received any outstanding or unresolved written notices alleging any
non-compliance with or any liability pursuant to any Environmental Laws or with
respect to any Materials of Environmental Concern.

Except as set forth on Section 5.13(c) of the Disclosure Schedule, no action,
suit, claim, demand, proceeding, investigation, threat, complaint, arbitration
or charge (i) alleging the failure to comply with, or a violation of, any
Environmental Laws, (ii) requesting or mandating investigation, remediation or
cleanup, or (iii) alleging release or disposal of Materials of Environmental
Concern at the Facilities or at any off site location (collectively, hereinafter
defined as an “Environmental Claim”) has been made or, to the Knowledge of
Shareholders or the Corporation,  threatened and neither

9


--------------------------------------------------------------------------------


the Corporation nor any of its Subsidiaries has received any notice alleging an
Environmental Claim which has not heretofore been fully and finally resolved,
subject to no further right of appeal and for which no further action is
required.

Except as set forth on Section 5.13(d)(i) of the Disclosure Schedule, no
Materials of Environmental Concern have ever been used, generated, treated,
stored, released or disposed of at any Facility, except in compliance with then
existing Environmental Laws and except as does not result in any material damage
to person or property.  Except in compliance with Environmental Laws and except
as set forth on Section 5.13(d)(ii) of the Disclosure Schedule, no underground
storage tanks, as defined in RCRA or under applicable state law, are present at
any Facility or are operated by the Corporation or its Subsidiaries at any
Facility, and, to the Knowledge of the Shareholders or the Corporation, no such
tanks were previously abandoned or removed except in compliance with then
existing Environmental Laws.

Except as set forth on Section 5.13(e) of the Disclosure Schedule, the
Corporation and its Subsidiaries and, to the Knowledge of Shareholders and the
Corporation, Joint Ventures do not have any material liability or unfulfilled
obligation, whether fixed, unliquidated, absolute, contingent or otherwise,
under any Environmental Laws or with respect to any Materials of Environmental
Concern, including any material liability, responsibility or obligation for
fines or penalties, or for investigation, expense, removal, or remedial action
to effect compliance with or discharge any duty, obligation or claim under any
such laws or regulations and, to the Knowledge of the Shareholders and the
Corporation, there is no basis for any such liability or obligation.  Except as
set forth in Section 5.13(a) and Section 5.13(e)(ii) of the Disclosure Schedule,
(i) there has not been and is not occurring at any Facility, or any location
currently used by the Corporation, its Subsidiaries or, to the Knowledge of the
Shareholders or the Corporation, any of their predecessors, or (ii) to the
Knowledge of the Shareholders or the Corporation, to which the Corporation or
any of its Subsidiaries or their predecessors ever sent any materials, any
release or threatened release, as those terms are defined in CERCLA, of any
Materials of Environmental Concern.  Except as identified in Section 5.13(e)(ii)
of the Disclosure Schedule, neither the Corporation nor any of its Subsidiaries
has ever applied or disposed, transported or arranged for the transportation or
disposal of any Materials of Environmental Concern, in any manner which
presently forms the basis for any present or future claim, demand or action
seeking investigation, removal, remedial action or expense at any facility,
site, location or body of water, surface or subsurface.  Except as identified in
Section 5.13(e)(iii) of the Disclosure Schedule, neither the Corporation nor any
of its Subsidiaries has received notice that the Corporation or any of its
Subsidiaries has sent, arranged for disposal or treatment, arranged with a
transporter for transport for disposal or treatment, transported, or accepted
for transport any Materials of Environmental Concern, to a facility, site or
location, which, pursuant to CERCLA or any similar state or local law, (i) has
been placed or has been publicly proposed by authorities having jurisdiction to
be placed, on the National Priorities List or its state equivalent, or (ii)
which is subject to a claim, administrative order or other request to take
removal or remedial action by any person having jurisdiction and authority in
the matter.

10


--------------------------------------------------------------------------------


Section 5.13 of the Disclosure Schedule identifies all environmental audits or
assessments or occupational health studies undertaken by or on behalf of the
Corporation or any of its Subsidiaries or, to the Knowledge of the Shareholders
and the Corporation, other Persons with respect to any Facility or the business
of the Corporation and its Subsidiaries, in the past five years, copies of which
have been provided to the Buyer.

Facilities (Owned Properties and Leased Premises).

Title to Owned Properties.  All of the real property owned in fee by the
Corporation and/or its Subsidiaries (the “Owned Properties”) are listed or
described by common address and related title commitment number on Section
5.14(a)(i) of the Disclosure Schedule.  Title to the Owned Properties is, and at
Closing shall be, good and marketable, fee simple absolute, held in the name of
the Corporation or one of its Subsidiaries, free of all Liens and encumbrances
(collectively, “Encumbrances”), excepting only the Permitted Encumbrances.  The
Permitted Encumbrances are presented on Section 5.14(a)(ii) of the Disclosure
Schedule in a manner so that the Owned Properties to which they relate is
readily identifiable.  At Closing, title to the Owned Properties shall be
insurable by LandAmerica or Lawyers Title Insurance Corporation pursuant to an
ALTA Form 2006 owner’s form of policy or other form reasonably acceptable to
Buyer, free of all exceptions, except the Permitted Encumbrances.  Except as set
forth on Section 5.14(a)(iii) of the Disclosure Schedule, other than the
Corporation or any Subsidiary thereof, no Person will be leasing, using or
occupying, under a claim of legal right, any portion of land, property,
structures, fixtures or Improvements covered by the Owned Properties or any part
of any thereof as of the Closing Date.

[Intentionally Deleted]

Leased Premises.

Section 5.14.(c)(i) of the Disclosure Schedule lists each real property lease
(“Lease”) to which the Corporation or one of its Subsidiaries is a tenant and
lists the names of the parties thereto, the expiration dates of the current
term, and the annual base rent.  Accurate and complete copies of each Lease have
been delivered to Buyer.

Each Lease is, and at Closing shall be, legal, valid and binding and in full
force and effect and, except as provided in a landlord waiver or estoppel letter
provided to Buyer at or prior to Closing, if any, has not now and will not at
closing have been assigned, modified, supplemented or amended.  The Corporation
and/or its Subsidiaries have performed all of the obligations required to be
performed by it under the Leases.  Neither the Corporation nor any Subsidiary
thereof nor, to the Knowledge of the Shareholders and the Corporation, the
landlord or sublandlord under any Lease, is in default under any of the Leases,
and to the Knowledge of Shareholders and the Corporation, no circumstances or
state of facts presently exists which, with the giving of notice or passage of
time, or

11


--------------------------------------------------------------------------------


both, would constitute a default under any Lease or would permit the landlord or
sublandlord under any Lease to terminate any Lease.

Except as set forth on Section 5.14(c)(iii) of the Disclosure Schedule, other
than the Corporation or any Subsidiary thereof, no Person will be subleasing,
using or occupying, under a claim of legal right, any portion of the Leased
Premises covered by the Leases as of the Closing Date.

The Corporation and/or its Subsidiaries have the right to quiet enjoyment of
each parcel of the premises subject to each Lease (the “Leased Premises”) as
provided in each Lease for the full term of the applicable Lease (and any
renewal option related thereto) after consummation of the transactions
contemplated hereby.  There are no contracts or agreements other than the Leases
that affect or pertain to the Corporation’s and/or its Subsidiary’s quiet
enjoyment of each parcel of Leased Premises.

No written notice has been received by the Corporation or any Subsidiary
indicating the desire or intention of any other party to a Lease to amend,
modify, rescind or terminate the same.

Zoning.  The classification of the Real Property (which shall mean the Leased
Premises and the Owned Properties (collectively, the “Real Property”)) under
applicable zoning laws, ordinances and regulations permits the present use and
occupancy of all Real Property by the Corporation or the Subsidiaries and
permits the Improvements (as hereinafter defined) located thereon as currently
constructed, used and occupied.  To the Knowledge of the Shareholders and the
Corporation, there are no pending or threatened actions or proceedings which
could result in a modification or termination of such zoning and other land use
requirements of a Governmental Authority which would affect the continued right
of the Corporation and its Subsidiaries to use and occupy the Real Property and
Improvements in a manner consistent with historical practices and in the
ordinary course of business.

Utility Services.  The water, electric, gas and sewer utility services and any
septic tank and storm drainage facilities currently servicing the Real Property
are adequate for the present use of the Real Property by the Corporation and its
Subsidiaries in conducting the business operations thereon. To the Knowledge of
the Shareholders and the Corporation, there is no condition which will result in
the termination of the present access from the Real Property to such utility
services and such other facilities described above.

Access.  The Corporation has obtained all Permits and rights-of-way which are
necessary to ensure vehicular and pedestrian ingress and egress to and from the
Owned Properties.  Except with respect to any matters specifically established
by the Permitted Encumbrances, there are, to the Knowledge of the Shareholders
and the Corporation, no restrictions on entrance to or exit from the Real
Property to adjacent

12


--------------------------------------------------------------------------------


public streets and no conditions which will result in the termination of the
present access from the Real Property to existing highways and roads.

Eminent Domain.  Neither the Corporation nor any of its Subsidiaries has
received any notices that any Governmental Authority having the power of eminent
domain over the Real Property has commenced to exercise the power of eminent
domain with respect to all or any part of the Real Property.

Improvements.  All buildings, structures, fixtures, building systems and all
components thereof (collectively, the “Improvements”) located on the Real
Property have been maintained in accordance with the Corporation’s standard
maintenance policies in the ordinary course of business and are sufficient for
the business operations as currently conducted thereon.  All mechanical and
other systems located in the Improvements have been maintained in accordance
with the Corporation’s standard maintenance policies in the ordinary course of
business, and are sufficient for the business operations as presently conducted.

Public Improvements.  No assessment for public improvements has been made
against the Real Property which is currently due and payable and remains unpaid.

All Real Property.  Except as set forth on Section 5.14(j) of the Disclosure
Schedule, the Real Property comprises all of the real property used by the
Corporation in its presently conducted business operations; and neither the
Corporation nor any of its Subsidiaries is a party to any agreement or option to
purchase or lease any real property or interest therein, except as set forth on
Section 5.14(j) of the Disclosure Schedule.

Proceedings.  With respect to the Real Property, (i) except as set forth on
Section 5.14(k)(i) of the Disclosure Schedule, no portion thereof is subject to
any pending or, to the Knowledge of the Shareholders and the Corporation,
threatened fire, health, safety, building, environmental, hazardous substances,
pollution control, zoning or other land use regulatory proceedings or proceeding
by any Governmental Authority, and(ii) neither the Corporation nor any of its
Subsidiaries has received any notice of a violation or claimed violation of any
Law affecting the Real Property.

Damage.  No portion of the Real Property that is material to the operation of
the business of the Corporation and its Subsidiaries has suffered any damage by
fire or other casualty which (i) has not heretofore been repaired; or, (ii) (A)
for which repairs have commenced and are being diligently pursued, and (B) for
which the Corporation or the Subsidiaries have adequate insurance coverage to
complete such repairs.

Landlord Leases.  Section 5.14(m) of the Disclosure Schedule describes each real
property leased by the Corporation or one of its Subsidiaries to a third party
tenant by listing the name of the parties thereto, a brief description of the
leased premises, the expiration dates of the current term, and the annual rental
(the “Landlord Leases”).

Shareholders Premises.  Section 5.14(n) of the Disclosure Schedule described
those real properties owned or controlled by the Shareholders, or entities owned
or controlled by the Shareholders (the “Shareholder Premises”), now leased to
the

13


--------------------------------------------------------------------------------


Corporation or one of its Subsidiaries.  For purposes of the representations and
warranties contained herein, the Shareholder Premises shall be deemed “Owned
Properties”.

Assets.

Except as set forth on Section 5.15 of the Disclosure Schedule and Permitted
Liens, the Corporation or one of its Subsidiaries has good title to all of its
Assets, free and clear of any Liens or restrictions on use.

The Fixed Assets currently in use in the business of the Corporation and its
Subsidiaries have been maintained in the ordinary course of business and are
sufficient for the business operations as presently conducted.

The Assets and Facilities constitute, in the aggregate, all of the assets and
properties used in the conduct of the business of the Corporation and its
Subsidiaries as currently conducted.

Compliance with Laws.  Except as set forth on Section 5.16 of the Disclosure
Schedule, the Corporation and its Subsidiaries are and have been in compliance,
in all material respects, with all laws, regulations and orders of federal,
state, local and foreign governments (and all agencies thereof) applicable to
them, their business, Assets and operations.  Neither the Corporation nor any of
its Subsidiaries has been cited, fined or otherwise notified in writing of any
past or present failure to comply with any laws, regulations or orders which has
not been (i) paid, (ii) cured, (iii) is in the process of being cured and set
forth on Section 5.16 of the Disclosure Schedule, or (iv) which is being
contested in good faith and set forth on Section 5.16 of the Disclosure
Schedule.

Labor and Employment Matters.  The Corporation has provided Buyer with the name
and current rate of compensation of all employees of the Corporation and its
Subsidiaries with total annual compensation in excess of $200,000.  Except as
set forth in Section 5.17 of the Disclosure Schedule:

neither the Corporation nor any of its Subsidiaries is a party to or bound by
any Collective Bargaining Agreement or any other agreement with a labor union,
and there has been no effort by any labor union during the 24 calendar months
prior to the date hereof to organize any employees of the Corporation or any of
its Subsidiaries into one or more collective bargaining units;

there is no pending or, to the Knowledge of the Shareholders or the Corporation,
threatened labor dispute, strike or work stoppage which affects or which may
affect the business of the Corporation and its Subsidiaries or which may
interfere with its continued operations;

there are no outstanding arbitration awards, labor grievances, arbitration
proceedings or other proceedings under any Collective Bargaining Agreement which
are material;

14


--------------------------------------------------------------------------------


the Corporation and its Subsidiaries have received no written notice of, and the
Corporation and its Subsidiaries have committed no material breaches of any
Collective Bargaining Agreement;

there are no written or, to the Knowledge of the Shareholders and the
Corporation, oral agreements or courses of conduct which modify any Collective
Bargaining Agreement; and

no Collective Bargaining Agreement has a remaining term that will terminate in
accordance with its terms within twenty-four (24) months of the date hereof.

Except as set forth on Section 5.17 of the Disclosure Schedule, none of the
Corporation, its Subsidiaries, nor any agent, representative or employee thereof
has committed any unfair labor practice as defined in the National Labor
Relations Act, as amended, and there is no pending or, to the Knowledge of the
Shareholders and the Corporation, threatened charge or complaint against the
Corporation or any of its Subsidiaries by or with the National Labor Relations
Board or any representative thereof in the past 3 years.  There is no
employment-related charge, complaint, grievance, investigation, inquiry or
obligation of any kind, pending or threatened in any forum relating to an
alleged violation or breach by the Corporation or any of its Subsidiaries (or
any of their officers or directors) of any law, regulation or contract.  To the
Knowledge of the Shareholders and the Corporation, no executive or key employee
or group of key employees has any plans to terminate his, her or their
employment with the Corporation or any of its Subsidiaries as a result of the
transactions contemplated hereby or otherwise.  The Corporation and its
Subsidiaries have complied in all material respects with applicable laws, rules
and regulations relating to employment, civil rights and equal employment
opportunities, including but not limited to, the Civil Rights Act of 1964, the
Fair Labor Standards Act, and the Americans with Disabilities Act, as amended. 
Neither the Corporation nor any of its Subsidiaries has undertaken any action
that would require notices to be made under the Worker Adjustment and Retraining
Notification Act (the “WARN Act”), and the Corporation and the Subsidiaries are
otherwise in compliance with the requirements of, and have no liabilities
pursuant to, the WARN Act.

Employee Benefit Plans.

Employee Benefit Plans.  Section 5.18(a) of the Disclosure Schedule contains a
complete and accurate list of each employee benefit plan or arrangement of the
Corporation and its Subsidiaries, including but not limited to employee pension
benefit plans, as defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), multiemployer plans, as defined in
Section 3(37) of ERISA, employee welfare benefit plans, as defined in Section
3(1) of ERISA, deferred compensation plans, stock option plans, bonus plans,
stock purchase plans, change in control, loans, hospitalization, disability,
life insurance, and other insurance plans, retiree medical, severance or
termination pay plans and policies, whether or not described in Section 3(3) of
ERISA, in which current or former employees, their spouses or dependents, of the
Corporation or its Subsidiaries participate or for which the Corporation or any
Subsidiary contributes or has a liability (“Employee Benefit Plans”)

15


--------------------------------------------------------------------------------


(in the case of Employee Benefit Plans for which the Corporation or one of the
Subsidiaries is the employer sponsor), true and accurate copies of which,
together with the most recent annual reports on Form 5500 and all schedules
thereto, all favorable determination or opinion letters or other rulings issued
by the Internal Revenue Service, all related trust agreements and insurance
contracts (if any), the most recent summary plan descriptions, and written
summaries of any unwritten arrangements were furnished to the Buyer).  None of
the assets of any Employee Benefit Plan is stock of the Corporation or any of
its Subsidiaries, or property leased to or jointly owned by the Corporation or
any of its Subsidiaries.

Compliance with Law.  With respect to each Employee Benefit Plan for which the
Corporation or one of the Subsidiaries is the employer sponsor (i) each has been
administered in all material respects in compliance with its terms and with all
applicable laws, including, but not limited to, ERISA and the Code; (ii) no
actions, suits, claims or disputes are pending, or to the Knowledge of the
Shareholders or the Corporation threatened (except for routine claims for
benefits); (iii) no audits, inquiries, reviews, proceedings, claims, or demands
are pending with any governmental or regulatory agency; (iv) there are no facts
of which the Shareholders or the Corporation have Knowledge which could give
rise to any material liability; (v) all reports, returns, and similar documents
required to be filed with any governmental agency or distributed to any plan
participant have been duly or timely filed or distributed; and (vi) no
“prohibited transaction” has occurred within the meaning of the applicable
provisions of ERISA or the Code with respect to the Corporation or its
Subsidiaries; with respect to each other Employee Benefit Plan, neither the
Corporation nor any of its Subsidiaries has received written notice of any of
the foregoing.  All Employee Benefit Plans and any other employment agreement or
arrangement have been operated in compliance with Section 409A of the Internal
Revenue Code, such that the Corporation and its Subsidiaries shall be entitled
to deduct the cost of such compensation and no excise tax shall be imposed on
any employee, contractor, or other service provider.

Qualified Plans.  With respect to each Employee Benefit Plan intended to qualify
under Code Section 401(a) or 403(a) and with respect to which the Corporation or
a Subsidiary is the employer sponsor, (i) each such plan is qualified under Code
Section 401(a) or 403(b), as applicable, and the Internal Revenue Service has
issued a favorable determination letter(or, the plan is maintained through
adoption of a prototype or similar plan document with respect to which the
Internal Revenue Service has issued a favorable notification letter to the
prototype sponsor), true and correct copies of which have been furnished to the
Buyer, that such plans are qualified and exempt from federal income taxes, all
such plans and amendments thereto have been timely adopted and then filed with
the Internal Revenue Service for a favorable determination letter within the
applicable remedial amendment period (or such period has not yet ended), and
such plans have been properly amended to comply with the Economic Growth and Tax
Relief Reconciliation Act of 2001; (ii) no such determination letter has been
revoked nor has revocation been threatened, nor has any amendment or other
action or omission occurred with respect to any such plan since the date of its
most recent determination letter or application therefor in any respect which
would adversely affect its qualification or materially increase its costs; (iii)
no such plan has been amended in a manner that would

16


--------------------------------------------------------------------------------


require security to be provided in accordance with Section 401(a)(29) of the
Code; (iv) no reportable event (within the meaning of Section 4043 of ERISA) has
occurred; (v) as of the Closing Date, the present value of all liabilities that
would be “benefit liabilities” under Section 4001(a)(16) of ERISA if benefits
described in Code Section 411(d)(6)(B) were included will not exceed the then
current fair market value of the assets of such plan (determined using the
reasonable actuarial assumptions used for the most recent actuarial valuation
for such plan); (vi) all contributions to, and payments from and with respect to
such plans, which may have been required to be made in accordance with such
plans and, when applicable, Section 302 of ERISA or Section 412 of the Code,
have been timely made; and (vii) all such contributions to the plans, and all
payments under the plans (except those to be made from a trust qualified under
Section 401(a) of the Code) and all payments with respect to the plans
(including, without limitation, PBGC and insurance premiums) for any period
ending before the Closing Date that are not yet, but will be, required to be
made are properly accrued and reflected on the Interim Financial Statements.

Multiemployer Plans.  With respect to any multiemployer plan, as described in
Section 4001(a)(3) of ERISA (“MPPA Plan”) (i) all contributions required to be
made with respect to employees of the Corporation and its Subsidiaries have been
timely paid; (ii) except as set forth in Section 5.18(d) of the Disclosure
Schedule, neither the Corporation nor any of its Subsidiaries has incurred, and
they will not incur, directly or indirectly, any withdrawal liability under
ERISA with respect to any such plan (whether by reason of the transactions
contemplated by this Agreement or otherwise); (iii) Section 5.18(d) of the
Disclosure Schedule sets forth (A) the withdrawal liability under ERISA with
respect to each MPPA Plan as determined by the plan sponsor as of the date
specified on Section 5.18(d) of the Disclosure Schedule, (B) the date as of
which such amount was calculated, and (C) the method for determining the
withdrawal liability; and (iv) except as set forth in Section 5.18(d) of the
Disclosure Schedule, neither the Corporation nor any of its Subsidiaries has
received written notice that any such plan is insolvent or in reorganization or
that an accumulated funding deficiency (as defined in Section 302 of ERISA and
Section 412 of the Code), whether or not waived, exists with respect to any such
plan.  The hours reported by the Corporation and its Subsidiaries for work
performed by their respective employees on any withdrawal liability assessment
or estimate are accurate in all material respects.  Anything contained in this
Section 5.18 to the contrary notwithstanding, except as specifically set forth
in this Section 5.18(d), the Shareholders and the Corporation make no
representations or warranties with regard to any MPPA Plan.

Welfare Plans.  (i) Except as set forth on Section 5.18(e) of the Disclosure
Schedule, neither the Corporation nor any of its Subsidiaries is obligated under
any employee welfare benefit plan as described in Section 3(1) of ERISA
(“Welfare Plan”) to provide medical or death benefits with respect to any
employee or former employee of the Corporation, its Subsidiaries or any of their
predecessors after termination of employment (except as required by Code Section
4980B or Section 601 through 608 of ERISA and only if the cost of such coverage
is paid in full by the former employee); (ii) the Corporation and each of its
Subsidiaries has complied with the notice and continuation coverage requirements
of Section 4980B of the Code and the

17


--------------------------------------------------------------------------------


regulations thereunder with respect to each Welfare Plan that is, or was during
any taxable year for which the statute of limitations on the assessment of
federal income taxes remains, open, by consent or otherwise, a group health plan
within the meaning of Section 5000(b)(1) of the Code; and (iii) there are no
reserves, assets, surplus or prepaid premiums under any Welfare Plan which is an
Employee Benefit Plan.  The consummation of the transactions contemplated by
this Agreement will not entitle any individual to severance pay, and, will not
accelerate the time of payment or vesting, or increase the amount of
compensation, due to any individual under an Employee Benefit Plan or otherwise.

Controlled Group Liability.  Neither the Corporation nor any entity that would
be aggregated with it under Code Section 414(b), (c), (m) or (o):  (i) has ever
terminated or withdrawn from an employee benefit plan under circumstances
resulting (or that could reasonably be expected to result) in a liability to the
Pension Benefit Guaranty Corporation (“PBGC”), the fund by which the employee
benefit plan is funded, or any employee or beneficiary for whose benefit the
plan is or was maintained (other than routine claims for benefits) which would
be a liability of the Corporation or any of its Subsidiaries; (ii) has any
assets subject to (or that could reasonably be expected to be subject to) a lien
for unpaid contributions to any employee benefit plan which would be a liability
of the Corporation or any of its Subsidiaries; (iii) has failed to pay premiums
to the PBGC when due which would be a liability of the Corporation or any of its
Subsidiaries; (iv) is subject to (or could reasonably be expected to be subject
to) an excise tax under Chapter 43 of the Code which would be a liability of the
Corporation or any of its Subsidiaries; (v) has engaged in any transaction which
would give rise to liability under Section 4069 or Section 4212(c) of ERISA
which would be a liability of the Corporation or any of its Subsidiaries; or
(vi) has violated Code Section 4980B or Section 601 through 608 of ERISA which
would be a liability of the Corporation or any of its Subsidiaries.

Other Liabilities.  Except as set forth on Section 5.18(g) of the Disclosure
Schedule, (i) none of the Employee Benefit Plans obligates the Corporation or
any of its Subsidiaries to pay separation, severance, termination or similar
benefits as a result of any transaction contemplated by this Agreement or as a
result of a “change of control” (as such term is defined in Section 280G of the
Code) which would be a liability of the Corporation or any of its Subsidiaries;
(ii) all required or discretionary (in accordance with historical practices)
payments, premiums, contributions, reimbursements, or accruals for all periods
ending prior to or as of the Closing Date shall have been made or properly
accrued on the Interim Financial Statements or will be properly accrued on the
books and records of the Corporation and its Subsidiaries as of the Closing
Date; and (iii) none of the Employee Benefit Plans has any unfunded liabilities
which are not reflected on the Interim Financial Statements or the books and
records of the Corporation and its Subsidiaries.

Tax Matters.

The Corporation (i) has duly and timely filed or caused to be filed with the
appropriate Tax Authorities all Tax Returns of, related to or including the
Corporation

18


--------------------------------------------------------------------------------


and each of its Subsidiaries, including, without limitation, with respect to
income, assets, payroll or operations, and properly included the items related
thereto in such Tax Returns, which Tax Returns are true, correct and complete in
all material respects, and (ii) has duly and timely paid or caused to be paid to
the appropriate authorities all Taxes that are due and payable on or before the
Closing Date by the Corporation and its Subsidiaries, and has properly accrued
on its books and records in accordance with GAAP any Tax which is not then due. 
Neither the Corporation nor the Subsidiaries is the beneficiary of any extension
of time within which to file any Tax Return.  The Shareholders, the Corporation
and each of its Subsidiaries have complied with all applicable laws, rules and
regulations relating to the reporting, payment, collection and withholding of
Taxes and have duly and timely collected or withheld and paid over to the proper
Tax Authorities all amounts required to be so collected or withheld and paid
over under applicable Laws.  Except as set forth on Section 5.19 of the
Disclosure Schedule, all taxable years or periods for the assessment of Taxes
are closed either by agreement with the applicable Tax Authority or by operation
of the normal statute of limitations for such Tax Returns (without extension). 
Section 5.19 of the Disclosure Schedule sets forth a list of each jurisdiction
where the Corporation or any of its Subsidiaries files a Tax Return and the type
of Tax Return filed.

Except as set forth on Section 5.19 of the Disclosure Schedule, no Tax Authority
has asserted any adjustment that would result in additional Tax for which the
Corporation or any of its Subsidiaries is or may be liable or with respect to
which a Lien may be imposed on any asset or property of the Corporation or any
of its Subsidiaries which has not been fully paid or which adjustment, if
asserted, would apply to any other period.  No such adjustment is pending or, to
the Knowledge of the Corporation, being considered and there is no basis for any
such adjustment.

Except as set forth on Section 5.19 of the Disclosure Schedule (1) neither the
Corporation nor any of its Subsidiaries is a party to any agreement, contract or
arrangement that would result, individually or in the aggregate, in the payment
of any amount that would not be deductible by reason of Section 162, 280G or 404
of the Code;  (2) neither the Corporation nor any of its Subsidiaries has any
“tax-exempt bond financed property” or “tax-exempt use property” within the
meaning of Section 168(g) or (h), respectively, of the Code;  (3) neither the
Corporation nor any of its Subsidiaries have entered into any sale-leaseback or
leveraged lease transaction;  (4) none of the Assets of the Corporation and its
Subsidiaries is required to be treated as being owned by any other Person
pursuant to the “safe harbor” leasing provisions of Section 168(f)(8) of the
Internal Revenue Code of 1954, as in effect prior to the repeal of said leasing
provisions;  (5) neither the Corporation nor any of its Subsidiaries has been
included in a consolidated, combined or unitary Tax Return;  (6) neither the
Corporation nor any of its Subsidiaries is or ever has been a party to any Tax
sharing or Tax allocation agreement, arrangement or understanding;  (7) no Tax
Authority has ever asserted that the Corporation or any of its Subsidiaries
should file a Tax Return in a jurisdiction where it does not file; and (8)
neither the Corporation nor any of its Subsidiaries has outstanding any power of
attorney, closing agreement or other instrument authorizing another Person to
act on its behalf in connection with any Tax matter.

19


--------------------------------------------------------------------------------


Except as set forth on Section 5.19 of the Disclosure Schedule, neither the
Corporation nor any of its Subsidiaries will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any (i)
change in method of accounting for a taxable period ending on or prior to the
Closing Date; (ii) “closing agreement” as described in Section 7121 of the Code
(or any similar provision of state, local or foreign income Tax law) executed on
or prior to the Closing Date; (iii) installment sale or open transaction
disposition made on or prior to the Closing Date; or (iv) prepaid amount
received on or prior to the Closing Date.

The Corporation is and has been a S corporation (or its equivalent), and each of
its Subsidiaries that is a corporation is and has been a “qualified subchapter S
subsidiary” within the meaning of Section 1361(b)(3) of the Code,  for federal,
state and, where applicable, local income and franchise Tax purposes since
October 1, 2001, or the date of its incorporation, if later, through and
including the Closing Date.  Except as set forth on Section 5.19 of the
Disclosure Schedule, neither the Corporation nor any of its Subsidiaries has,
since October 1, 2001, acquired assets from another corporation in a transaction
in which the Corporation’s or Subsidiaries’ Tax basis for the acquired assets
was determined, in whole or in part, by reference to the Tax basis of the
acquired assets in the hands of the transferor, or acquired the stock of a
corporation which is a “qualified subchapter S subsidiary” within the meaning of
Section 1361(b)(3) of the Code.

Except to the extent attributable to the transactions contemplated by this
Agreement, neither the Corporation nor any of its Subsidiaries will incur any
liability for Taxes from the date of this Agreement through the Closing Date
other than in the ordinary course of business and consistent with past practice.

The Corporation has delivered to Buyer correct and complete copies of all
federal and state income and franchise Tax Returns filed by the Corporation and
its Subsidiaries, and examination reports and statements of deficiencies
assessed against or agreed to by the Corporation and its Subsidiaries since
January 1, 2004.

Insurance.  Section 5.20 of the Disclosure Schedule sets forth a description of
each insurance policy covering the Assets, rights, business equipment,
properties, operations, employees, consultants and directors of the Corporation
and its Subsidiaries, including the name of the insurer, policy number, policy
limits and expiration dates (copies of which, including all amendments and
riders, have been provided to the Buyer (the “Insurance Policies”).  Such
Insurance Policies are in full force and effect, all premiums due thereon have
been paid and neither the Corporation nor any Subsidiary is in breach or default
and, to the Knowledge of the Shareholders and the Corporation, no event has
occurred that with notice or the lapse of time, would constitute a breach or
default thereunder.  As of the Closing, each of the Insurance Policies will be
in full force and effect.  Except as set forth in Section 5.20 of the Disclosure
Schedule, none of the Insurance Policies will lapse or terminate as a result of
the transactions contemplated by this Agreement.  The Corporation and each of
its Subsidiaries has complied with all provisions of such Insurance Policies,
has not received any notice or other communication from any insurance company
canceling or materially amending any Insurance Policy and, to the Knowledge of
the Shareholders, no such cancellation or amendment is

20


--------------------------------------------------------------------------------


threatened. Except as set forth in Section 5.20 of the Disclosure Schedule,
during the past three (3) years there have been no claims made (including
pending claims) under any of the Insurance Policies where the amounts paid or
expected to be paid or reserved against exceed $1,000,000.  To the Knowledge of
the Shareholders and the Corporation, neither the Corporation nor any of its
Subsidiaries has failed to give, in a timely manner, any notice required under
any of the Insurance Policies to preserve its rights thereunder.

Licenses and Permits.  The Corporation and each of its Subsidiaries possess all
material licenses and governmental or official approvals, permits or
authorizations (collectively, the “Permits”) required for their businesses and
operations as currently conducted, including with respect to the operation of
each of the Facilities.  Section 5.21 of the Disclosure Schedule contains a
complete and accurate list of all material Permits.  All Permits are valid and
in full force and effect, the Corporation and each of its Subsidiaries are in
compliance, in all material respects, with the respective requirements thereof. 
Except as set forth in Section 5.21 of the Disclosure Schedule, no proceeding is
pending or, to the Knowledge of the Shareholders or the Corporation, threatened
to revoke or amend any such Permits.  None of such Permits is or will be
impaired or in any way materially affected by the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

Affiliated Transactions.  Except as set forth in Section 5.22 of the Disclosure
Schedule, none of the Shareholders or their Affiliates or family members has any
direct or indirect interest in any customer, supplier or competitor of the
Corporation or any of its Subsidiaries, or in any person from whom or to whom
the Corporation or any of its Subsidiaries leases real or personal property
(other than ownership of less than 5% of a publicly-traded company).  Except as
set forth in Section 5.22 of the Disclosure Schedule, none of the Shareholders,
their Affiliates or family members, or the Corporation’s and its Subsidiaries’
officers, employees or shareholders has been involved in any business
arrangement or relationship with the Corporation or any of its Subsidiaries
within the past 24 months, and none of Shareholders, their Affiliates or family
members or the Corporation’s and its Subsidiaries’ officers, employees and
shareholders owns any asset, tangible or intangible, that is used in the
business of the Corporation and its Subsidiaries (the “Affiliated
Transactions”).  The Leases between the Corporation or any of its Subsidiaries
and any Shareholder, their Affiliates or family members are separately
identified on Section 5.22 of the Disclosure Schedule (the “Affiliate Leases”).

Material Contracts.  Section 5.23 of the Disclosure Schedule sets forth an
accurate, correct and complete list of all contracts, instruments, commitments,
agreements, arrangements and understandings (whether written or oral) including
all amendments and supplements thereto, to which the Corporation or any of its
Subsidiaries is a party or is bound, or by which any of the assets of the
Corporation or any of its Subsidiaries are subject or bound, which are (A) not
able to be terminated by the Corporation on not more than 60 days advance notice
and which involve total payments to or by the Corporation of $2,000,000 or more
within any 12 month period, or (B) which otherwise involve any of the following
types of contracts (the items in (A) and (B) being collectively referred to
herein as the “Material Contracts”):

21


--------------------------------------------------------------------------------


all raw material supply contracts (exclusive of scrap metal supply contracts)
and any other purchase orders, agreements or contracts for the purchase of any
materials or services (including utilities) involving an amount in excess of
$1,000,000;

any sales, license, service or distribution agreements and contracts, open
purchase orders or similar commitments providing for sales of products
(exclusive of scrap metal products and secondary aluminum alloys) in an amount
in excess of $1,000,000 annually;

all Leases and all other leases, agreements, contracts and other instruments
affecting the Facilities under which the aggregate potential payments under any
such lease, agreement, contract and other instrument in any 12 month period are
greater than $2,000,000;

(i) all employment contracts for employees with annual base pay of $100,000 or
more that are not cancellable by the Corporation or its Subsidiaries on not more
than 60 days notice without liability to the Corporation or its Subsidiaries,
(ii) all Collective Bargaining Agreements and (iii) any contracts with employees
containing severance obligations in excess of one year’s base salary not
otherwise disclosed in Sections 5.17 or 5.18(a) of the Disclosure Schedule;

all machinery leases, equipment leases and other personal property leases,
(excluding master leases disclosed in Section 5.23(e) of the Disclosure
Schedule), involving payment obligations in any 12 month period in excess of
$2,000,000;

all material licenses, agreements, contracts and other instruments relating to
the Intellectual Property or Software (other than COTS Software);

all agreements and contracts containing “take or pay” provisions involving
consideration in excess of $200,000;

all powers of attorney executed on behalf of the Corporation or any of its
Subsidiaries;

all agreements and contracts for insurance not otherwise disclosed in Section
5.20 of the Disclosure Schedule);

all agreements and contracts with state, federal, local, regulatory or other
governmental entities that are not cancellable by the Corporation or its
Subsidiaries on not more than 60 days advance notice and which involve payment
obligations in any 12 month period of more than $2,000,000 ;

all agreements and contracts not to compete or otherwise restricting activities
of the Corporation or its Subsidiaries;

all agreements and contracts containing a provision requiring the Corporation or
its Subsidiaries to indemnify any party for other than the acts or omissions

22


--------------------------------------------------------------------------------


of the Corporation or its Subsidiaries or their respective employees and agents
or to assume any tax, environmental or other liability of a third party;

any agreement concerning a partnership or joint venture not otherwise disclosed
in Section 5.8(b) of the Disclosure Schedule;

any agreement (or group of related agreements) under which the Corporation or
any of its Subsidiaries has created, incurred, assumed, or guaranteed any
indebtedness for borrowed money, or any capitalized lease obligation, or under
which it has incurred a Lien on any of its assets, tangible or intangible;

any agreement between the Corporation or any of its Subsidiaries and any of the
Shareholders or their Affiliates or family members not otherwise disclosed in
Section 5.22 of the Disclosure Schedule;

any agreement under which the Corporation or any of its Subsidiaries has
advanced or loaned any amount to any of its directors, officers or employees
(outside the ordinary course of business);

any agreement, whether or not fully performed, relating to (i) any acquisition
or disposition of any capital stock of, or any material portion of the assets
of, the Corporation or any Subsidiary or the acquisition or disposition of any
division or line of business of the Corporation or any Subsidiary, or, (ii) any
acquisition or disposition of real property assets, or (iii) the acquisition of
any target entity, each of which occurred within the 24 month period prior to
the date of this Agreement and the aggregate consideration to be paid or
received by the Corporation or any Subsidiary exceeded $5,000,000 or which
involves ongoing obligations; and,

any profit sharing, stock option, stock purchase, stock appreciation, deferred
compensation, severance, or other plan or arrangement for the benefit of its
current or former directors, officers and employers not otherwise disclosed in
Section 5.18(a) of the Disclosure Schedule.

All Material Contracts are valid, binding and enforceable against the
Corporation or one or more of its Subsidiaries, as the case may be, and to the
Knowledge of the Shareholders and the Corporation, the other parties thereto in
accordance with their terms and are in full force and effect, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles regardless of
whether such enforceability is considered in a proceeding at law or in equity,
and neither the Corporation, its Subsidiaries, nor, to the Knowledge of the
Shareholders or the Corporation, any other party to any Material Contract is in
material breach of, violation of, or default under the terms of any such
Material Contract.  Except as set forth on Section 5.23 of the Disclosure
Schedule, no event has occurred which with notice or passage of time or both
would result in a material breach of, violation of, or in default under, the
terms of any Material Contract.  Except as set forth in Section 5.23 of the
Disclosure Schedule, none of the rights of the Corporation or its Subsidiaries
under any Material Contract will be impaired by the consummation of the
transactions contemplated by this Agreement, and all of such rights will be
enforceable by the Corporation or one of its Subsidiaries, as the case may be,
after the Closing Date without the consent or agreement of any other party,
including all rights to renew the applicable Material

23


--------------------------------------------------------------------------------


Contract.  Except as set forth below, the Shareholders have delivered accurate,
correct and complete copies of each Material Contract (as amended to date) to
Buyer.

Intellectual Property.  Section 5.24 of the Disclosure Schedule sets forth an
accurate and complete list of all patents, registered Intellectual Property and
other material items of Intellectual Property owned, licensed or used by the
Corporation or any of its Subsidiaries.  Except as set forth in Section 5.24 of
the Disclosure Schedule, (i) none of the Intellectual Property or products or
methods of the business of the Corporation and its Subsidiaries interferes with,
infringes upon, conflicts with or otherwise violates the rights of others and,
to the Knowledge of the Shareholders or the Corporation, the Intellectual Real
Property is not being interfered with or infringed upon by others, and none of
the Intellectual Property is subject to any outstanding order, decree or
judgment; (ii) there are no royalty, commission or similar arrangements, and no
licenses, sublicenses or agreements, pertaining to any of the Intellectual
Property or products or methods of the business of the Corporation and its
Subsidiaries; and, (iii) neither the Corporation nor its Subsidiaries has agreed
to indemnify any person for or against any infringement of or by the
Intellectual Property or products or methods of the business of the Corporation
or its Subsidiaries.  Except as set forth on Section 5.24 of the Disclosure
Schedule, no rights of the Corporation or its Subsidiaries in and to the
Intellectual Property will be affected by the consummation of the transactions
contemplated hereby.

Customers and Suppliers.  (a)  Section 5.25 of the Disclosure Schedule sets
forth an encrypted list of those suppliers that have provided raw materials,
products, supplies or services to the Corporation and its Subsidiaries at a cost
to the Corporation and its Subsidiaries of greater than $2,000,000 during the
fiscal year of the Corporation ending September 30, 2006 and are expected to
provide raw materials, products, supplies or services at a cost to the
Corporation and its Subsidiaries of greater than $2,000,000 during the fiscal
year of the Corporation ending September 30, 2007.  To the Knowledge of the
Corporation and the Shareholders, there does not exist any fact, condition or
event (i) which would cause the Corporation’s or any Subsidiary’s relationship
with any supplier after Closing to be materially and adversely different than
the current relationship with such supplier, or (ii) which would materially and
adversely affect any supplier’s ability to supply raw materials, products or
services to the Corporation or any of its Subsidiaries.  Section 5.25 of the
Disclosure Schedule sets forth an encrypted list by entity of those customers
that have purchased products or services from the Corporation and its
Subsidiaries at a cost to the purchaser of greater than $2,000,000 during the
fiscal year of the Corporation ending September 30, 2006 and are expected to
provide raw materials, products, supplies or services at a cost to the
Corporation and its Subsidiaries of greater than $2,000,000 during the fiscal
year of the Corporation ending September 30, 2007.  To the Knowledge of the
Shareholders or the Corporation, there does not exist any fact, condition or
event (except the transactions contemplated by this Agreement) (i) which would
cause the Corporation’s or any Subsidiary’s relationship with any customer to be
materially and adversely different than the current relationship with such
customer, or (ii) which would materially and adversely effect any customer’s
ability to purchase products or services from the Corporation or its
Subsidiaries.

No supplier of the Corporation or its Subsidiaries listed on Section 5.25 of the
Disclosure Schedule has advised the Corporation or any of the Subsidiaries in
writing or, to the Knowledge of the Shareholders and the Corporation, in any
other manner that it will stop, or materially decrease the rate of, supplying
materials, products or services to

24


--------------------------------------------------------------------------------


the Corporation or its Subsidiaries.  No customer listed on Section 5.25 of the
Disclosure Schedule has advised the Corporation or any of the Shareholders that
it will stop, or materially decrease the rate of buying materials, products or
services from the Corporation or its Subsidiaries.

Foreign Corrupt Practices Act.  Neither the Corporation nor any of its
Subsidiaries (including any of their officers or directors or, to the Knowledge
of the Shareholders and the Corporation, any of their employees, agents,
distributors or other Persons associated with or acting on their behalf) has,
directly or indirectly, taken any action which would cause the Corporation or
its Subsidiaries to be in violation of the Foreign Corrupt Practices Act of
1977, as amended, or any rules or regulations thereunder or any similar
anti-corruption or anti-bribery Laws applicable to the Corporation or any of its
Subsidiaries in any jurisdiction other than the United States (in each case, as
in effect at the time of such action) or, to the knowledge of the Corporation or
the Shareholders, used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, made,
offered or authorized any unlawful payment to foreign or domestic government
officials or employees, whether directly or indirectly, or made, offered or
authorized any unlawful bribe, rebate, payoff, influence payment, kickback or
other similar unlawful payment, whether directly or indirectly.

Financial Controls.    The Corporation and its Subsidiaries maintain accurate
books and records reflecting their respective assets and liabilities in all
material respects.  The Corporation and its Subsidiaries maintain internal
controls that provide reasonable assurance that the reliability of the financial
reporting and the preparation of financial statements for external purposes are
prepared in accordance with generally accepted accounting principles.  Such
internal controls include policies and procedures that (1) pertain to the
maintenance of records that, in reasonable detail, accurately and fairly reflect
the transactions and disposition of assets of the Corporation and its
Subsidiaries; (2) provide reasonable assurance that transactions are recorded as
necessary to permit preparation of financial statements in accordance with
generally accepted accounting principles and that receipts and expenditures of
the Corporation are being made in accordance with authorizations of management
and directors of the company; and (3) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the Corporations’ assets that could have a material effect on the financial
statements, subject to the inherent limitations that internal controls may not
prevent or detect misstatements.

No Commissions.  Neither the Shareholders nor the Corporation or its
Subsidiaries have incurred any obligation for any finder’s or broker’s or
agent’s fees or commissions or similar compensation in connection with the
transactions contemplated hereby.

Bonus Shares.  The Bonus Shares are being delivered to the recipients thereof
without payment of any consideration by the recipients thereof.  None of the
Shareholders, the Corporation or any of its Subsidiaries is under any obligation
to deliver the Bonus Shares to any of the recipients thereof.

Accuracy of Information Furnished.  No representation, statement or information
made or furnished by the Shareholders or the Corporation to the Buyer in this
Agreement, the

25


--------------------------------------------------------------------------------


Disclosure Schedule and the various Schedules and Exhibits attached hereto
contains or shall contain any untrue statement of a material fact or omits or
shall omit any material fact necessary to make the information contained therein
not misleading as of the date hereof and as of the Closing Date.  Except with
respect to contracts pertaining to the purchase or sale of scrap metals, the
Shareholders and the Corporation have provided or otherwise made available to
the Buyer true, accurate and complete copies of all material documents listed or
described on the Disclosure Schedule.  For the purpose of this Agreement, a
document that is referenced in one section of the Disclosure Schedule shall be
deemed to have also been referenced on any other section of the Disclosure
Schedule to which that document is applicable to the extent its applicability to
such other section is reasonably apparent.

CONDUCT OF BUSINESS PENDING THE CLOSING

Conduct of Business by the Corporation Pending the Closing.  Between the date of
this Agreement and the Closing Date, the Corporation and the Shareholders shall
cause the business of the Corporation and its Subsidiaries to be conducted only
in, and the Corporation and its Subsidiaries shall not take any action except in
the ordinary course of business, consistent with past practice or as
specifically permitted by this Agreement.  The Shareholders and the Corporation
shall use their reasonable best efforts to preserve intact the business
organization of the Corporation and its Subsidiaries and to keep available the
services of the Corporation’s and its Subsidiaries’ current officers, employees
and consultants, and to preserve its present relationships with customers,
suppliers and other persons with which it has significant business relations. 
Notwithstanding the foregoing, except as contemplated by this Agreement or as
set forth on Schedule 6.1, the Shareholders shall not permit the Corporation and
its Subsidiaries to, and the Corporation and its Subsidiaries shall not, between
the date of this Agreement and the Closing Date, directly or indirectly, do or
propose or agree to do any of the following without the prior written consent of
the Buyer:

amend or otherwise change its charter, bylaws or other organizational documents;

issue, sell, pledge, dispose of, encumber, or authorize the issuance, sale,
pledge, disposition, grant or encumbrance of any shares of capital stock of any
class, or any options, warrants, convertible securities or other rights of any
kind to acquire any shares of such capital stock, or any other ownership
interest;

sell, pledge, dispose of, encumber or authorize the sale, pledge, disposition or
encumbrance of any of its assets, tangible or intangible, except sales of
inventory or non-material Assets not necessary for the conduct of the Business,
each in the ordinary course of business consistent with past practice;

declare, set aside, make or pay any dividend or other distribution, other than
distributions to the Shareholders of amounts necessary to pay (or make deposits
against payment of) federal, state and local income taxes on income of the
Corporation

26


--------------------------------------------------------------------------------


allocated to the Shareholders pursuant to Subchapter S of the Code; provided,
however, that for this purpose, such distributions shall not be greater than
16.25% of the good faith estimated taxable income earned by the Corporation
during the period from the date of this Agreement through the Closing Date (not
including, for this purpose, any taxable income recognized as a result of the
transactions contemplated by this Agreement);

reclassify, combine, split, subdivide or redeem, purchase or otherwise acquire,
directly or indirectly, any capital stock;

acquire (including, without limitation, for cash or shares of stock, by merger,
consolidation, or acquisition of stock or assets) any interest in any Person, or
make any investment either by purchase of stock or securities or contribution of
capital or property, transfer, or, except in the ordinary course of business,
consistent with past practice, purchase any property or assets of any other
Person;

incur any indebtedness for borrowed money or issue any debt securities or
assume, guarantee or endorse or otherwise as an accommodation become responsible
for, the obligations of any Person, or make any loans or advances, in each case,
other than pursuant to the Corporation’s current long term debt facility and
solely for the purpose of expenditures incurred in the ordinary course of
business relating to the purchase of inventory or budgeted capital expenditures
which expenditures are otherwise permitted by this Agreement or in connection
with any matter disclosed in Schedule 6.1;

enter into, amend or terminate any Material Contract other than in the ordinary
course of business, consistent with past practice;

increase the compensation payable or to become payable to its officers or
employees (in the case of employees other than officers or other management
level employees other than raises in compensation in the ordinary course of
business consistent with past practice), or grant any severance or termination
pay to, or enter into any employment or severance agreement with, any of its
directors, officers or other employees, or establish, adopt, enter into or amend
or take any action to accelerate any rights or benefits under any collective
bargaining, bonus, profit sharing, trust, compensation, stock option, restricted
stock, pension, retirement, deferred compensation, employment, termination,
severance or other plan, agreement, trust, fund, policy or arrangement for the
benefit of any directors, officers or employees or grant or pay any bonuses to
the Shareholders or their Affiliates;

pay, discharge or satisfy any material claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
the payment, discharge or satisfaction in the ordinary course of business and
consistent with past practice and the payment of notes or accounts payable that
are reflected on the Financial Statements and set forth on Section 5.11(b) of
the Disclosure Schedule or as contemplated by Section 7.17;

delay any budgeted or reasonably necessary capital expenditure or make or incur
any unbudgeted capital expenditure in excess of $1,000,000 in the aggregate;

27


--------------------------------------------------------------------------------


provided, that the limitation in this Section shall not apply to (1) capital
expenses approved prior to the date of this Agreement and disclosed to the Buyer
prior to the date of this Agreement, or (2) capital expenditures to repair or
replace equipment or Improvement to Facilities reasonably necessary to continue
or preserve the business of the Corporation or its Subsidiaries;

cancel any material indebtedness (individually or in the aggregate) or waive any
claims or rights of substantial value;

enter into any transaction with the Shareholders or their Affiliates or their
family members, except transactions in the ordinary course of business
consistent with past practice;

take any action to change accounting policies or procedures (including, without
limitation, procedures with respect to revenue recognition, payments of accounts
payable and collection of accounts receivable);

except as contemplated by the terms of this Agreement, make any Tax election
inconsistent with past practice, revoke any Tax election, agree to an extension
of the statute of limitations, or settle or compromise any federal, state, local
or foreign Tax liability, except to the extent the amount of any such settlement
has been reserved for in the Financial Statements or which do not adversely
affect Buyer, the Corporation or its Subsidiaries; or

agree, in writing or otherwise, to take or authorize any of the foregoing
actions or take any action which would make any representation or warranty in
Article V untrue or incorrect.

ADDITIONAL AGREEMENTS

Further Assurances.  Prior to Closing, each Party shall execute and deliver such
additional instruments and other documents and shall take such further actions
as may be requested by the other party as necessary or appropriate to
effectuate, carry out and comply with all of the terms of this Agreement and the
transactions contemplated hereby.

Cooperation.  Each of the parties agrees to reasonably cooperate with the other
in the preparation and filing of all forms, notifications, reports and
information, if any, required pursuant to any law, rule or regulation in
connection with the transactions contemplated by this Agreement.

Consents.  (a)  Each of the Shareholders and the Corporation shall take, or
cause to be taken, all appropriate actions, and do, or cause to be done, all
things necessary or proper under applicable laws and regulations to consummate
and make effective the transactions contemplated herein, including, without
limitation, obtaining all consents, approvals, authorizations, qualifications
and orders of, or making any notice to, any Governmental

28


--------------------------------------------------------------------------------


Authority and parties to Contracts by which the Corporation or any Subsidiary is
bound as are necessary for the consummation of the transactions contemplated
hereby.

The Buyer shall take, or cause to be taken, all appropriate actions, and do, or
cause to be done, all things necessary or proper under applicable laws and
regulations to consummate and make effective the transactions contemplated
herein, including, without limitation, obtaining all consents, approvals,
authorizations, qualifications and orders of, or making any notice to, any
Governmental Authority and parties to Contracts by which it is bound, as are
necessary for the consummation of the transactions contemplated hereby.

Each of the parties shall make on a prompt and timely basis all governmental or
regulatory notifications and filings required to be made by him or it for the
consummation of the transactions contemplated hereby.

For the avoidance of doubt, the provisions of this Section 7.3 do not relate to
the requirements of the HSR Act, which are separately addressed in Section 7.10
below.

Access to Information.  From the date hereof to the Closing Date, the
Shareholders shall cause the Corporation and its Subsidiaries to (and shall
cause its directors, officers, employees, auditors, counsel and agents to)
afford Buyer and Buyer’s officers, employees, auditors, counsel and agents
reasonable access at all reasonable times, upon reasonable prior notice and with
a representative of Shareholders and the Corporation,  to the properties,
offices, and other facilities of the Corporation and its Subsidiaries (including
for the purpose of performing any Phase I environmental assessment and audit of
compliance with Environmental Laws), to the Corporation’s and its Subsidiaries’
officers and employees and to all their books and records, and shall furnish
such persons with all financial, operating and other data and information as may
be reasonably requested, other than competitive information, including
information regarding the specific identity of customers of or suppliers to the
Corporation and the Subsidiaries; the specific prices paid or received for scrap
metal and scrap metal products; and, information regarding the results of
operations of specific Facilities or lines of business.  No soil, groundwater or
other samples shall be taken or intrusive assessments or analyses conducted by
Buyer or its representatives without express written consent of Seller.  No
information provided to or obtained by Buyer shall affect any representation or
warranty in this Agreement.

Notification of Certain Matters.  Each Party shall give prompt notice to the
other Parties of the occurrence or non-occurrence of any event which would
likely cause any representation or warranty of such Party contained herein to be
untrue or inaccurate, or any covenant, condition, or agreement contained herein
not to be complied with or satisfied; provided that such notice shall not in any
way affect any representation, warranty, covenant or agreement herein or
therein.  From the date of this Agreement until the Closing, the Shareholders
shall have the continuing obligation to promptly supplement the information
contained in the Disclosure Schedule with respect to any matter hereafter
arising or discovered, which, if in existence on the date hereof and known at
the date of this Agreement, would have been required to be set forth or
described in the Disclosure Schedule.  Neither the supplementation of the

29


--------------------------------------------------------------------------------


Disclosure Schedule pursuant to the obligation in this Section 7.5 nor any
disclosure after the date hereof of the untruth of any representation or
warranty made in this Agreement shall operate as a cure of the failure to
disclose the information, or a cure of any representation or warranty made
herein; and determination of any liability for breach of representations or
warranties either at signing or at Closing shall be made without reference to
any supplements and with reference only to the Disclosure Schedule as it stands
on the date of this Agreement.

Confidentiality; Publicity.  Except as may be required by law, the SEC or the
NASDAQ Global Select Stock Market or as otherwise permitted or expressly
contemplated herein, no Party or its respective Affiliates, employees, agents
and representatives shall disclose to any third party this Agreement or the
subject matter or terms hereof without the prior consent of the other Party
hereto.  Except as may be required by law, no press release or other public
announcement related to this Agreement or the transactions contemplated hereby
shall be issued by any Party without the prior written approval of the other
Parties.

Exclusivity.  From the date hereof to the Closing Date, the Shareholders and the
Corporation, and their respective Affiliates, employees, agents and
representatives will not (i) initiate or encourage the initiation by others of,
or engage in discussions or negotiations with, any Person or respond to
solicitations by any Person relating to any sale or other disposition of all or
any part of the Corporation’s or its Subsidiaries’ securities or any material
part of the assets, business or properties of the Corporation or its
Subsidiaries (whether such transaction takes the form of a liquidation,
dissolution, reorganization, recapitalization, merger (other than as disclosed
on Schedule 6.1), consolidation, joint venture, lease, strategic alliance,
transfer, sale of stock, sale of assets or otherwise), (ii) enter into any
agreement or commitment (whether or not binding) with respect to any of the
foregoing transactions or (iii) provide any information to any Person, other
than Buyer, its representatives and agents, concerning the Corporation and its
Subsidiaries (other than information which the Corporation customarily provides
to other Persons in the ordinary course of its business consistent with past
custom and practice, so long as the Shareholders have no Knowledge that the
information may be utilized to evaluate an acquisition, by any form, of the
Corporation or any of its Subsidiaries or a material portion of the
Corporation’s or any Subsidiary’s assets).  The Shareholders and the Corporation
will immediately notify Buyer if any third party attempts to initiate any
solicitation, discussion or negotiation or present any offer with respect to any
of the foregoing transactions.

Affiliated Transactions.  Except as set forth on Section 7.8 of the Disclosure
Schedule, the Corporation and its Subsidiaries will terminate or discontinue all
Affiliated Transactions on or prior to the Closing and all payments due and
owing the Corporation or any of its Subsidiaries under such Affiliated
Transactions shall be paid prior to Closing.

Covenants Not To Compete, Solicit or Disclose.

Noncompetition.  In order to protect the value of the business of the
Corporation and its Subsidiaries and the Stock, the Shareholders and their
Affiliates (collectively, the “Shareholder Group”) agree for five (5) years from
the Closing Date, not to (i) engage, directly or indirectly, in any manner in
the business of the Corporation or its Subsidiaries as of the Closing Date
anywhere in the Territory, (ii) engage, directly or indirectly, in any activity
that competes with the business of the Corporation or its

30


--------------------------------------------------------------------------------


Subsidiaries as of the Closing Date anywhere in the Territory, (iii) solicit any
customer of the Corporation or is Subsidiaries for products or services directly
or indirectly competitive with the Corporation or its Subsidiaries, and (iv)
attempt in any way, directly or indirectly, to obtain for itself, or others, or
to divert from Corporation and its Subsidiaries, any rights, benefits, sales or
profits arising out of or in connection with the business of the Corporation or
its Subsidiaries; in each case other than in such Person’s capacity as an
employee of the Corporation in an authorized activity.  For purposes hereof, the
“business of the Corporation” means the purchase, sale, collection, processing,
or brokerage of scrap metals, and the “Territory” shall mean the continental
United States and that portion of Canada that is east of the Rocky Mountains.

Nonsolicitation of Employees.  In order to protect the value of the business of
the Corporation and its Subsidiaries and the Stock, the Shareholder Group agrees
that, during the period beginning on the Closing Date and ending on the fifth
anniversary hereof, the Shareholders shall not, and shall cause each of his
Affiliates not to, directly or indirectly, for itself or through or on behalf of
any other Person, in any manner whether as an employee, agent, officer,
director, stockholder, consultant, member, manager, partner, joint venturer,
principal, owner or participant, recruit, solicit or otherwise attempt to employ
or engage any Person employed by the Buyer, the Corporation or one of the
Buyer’s Subsidiaries or any of their Affiliates or induce or attempt to induce
any Person employed thereby to leave such employment, excluding, however, the
Shareholders and, not sooner than 3 months following the Closing, Jennifer
Wilson and Ellen Bero.

Nondisclosure.  After the Closing, except as required by law or court order, the
Shareholder Group will not disclose, or use directly or indirectly, to or for
the benefit of any person or entity other than Buyer or its Subsidiaries, any
Technical Information, Intellectual Property or other confidential information,
data or materials related to the Corporation or its Subsidiaries.

Breach.  The Shareholder Group agrees that any breach of Sections 7.9(a), 7.9(b)
or 7.9(c) above will result in irreparable damage to Buyer for which Buyer will
have no adequate remedy at law, and, therefore if such a breach should occur,
the Shareholder Group consents to any temporary or permanent injunction or
decree of specific performance by any court of competent jurisdiction in favor
of Buyer enjoining any such breach, without prejudice to any other right or
remedy to which Buyer shall be entitled.  In the event that any portion of this
Section 7.9 shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a period of time or
too large a geographic area or over too great a range of activities, it shall be
interpreted to extend only over the maximum lesser period of time, geographic
area, or range of activities as to which it may be enforceable.  Each of the
covenants herein shall be deemed a separate and severable covenant.  In the
event any member of the Shareholder Group breaches any provision of this Section
7.9, Buyer shall be entitled to recover from such breaching Shareholder all
costs of enforcement, including reasonable attorneys’ fees.

31


--------------------------------------------------------------------------------


HSR Act.  Each party will timely and promptly make or cause to be made all
filings which may be required with respect to the transactions contemplated by
this Agreement under the Hart Scott Rodino Antitrust Improvements Act of 1976
(the “HSR Act”) and use all reasonable efforts to cause the satisfaction or
termination of the waiting period under the HSR Act.  The Corporation will
furnish to the Buyer such necessary information and reasonable assistance as may
be requested in connection with the preparation of necessary filings or
submissions to any government agency, including, without limitation, any filings
necessary under the provisions of the HSR Act.

Appointment of Shareholders Representative.  Richard S. Rifkin is hereby
appointed (the “Shareholders Representative”) the agent and attorney-in-fact of
each of the Shareholders for purposes of this Agreement.  The Shareholders
Representative shall have the sole authority to act on behalf of and to bind the
Shareholders for all purposes of this Agreement, including pursuant to Articles
X and XI.  The Shareholders Representative may be changed from time to time with
the consent of a majority of the Shareholders.  The Shareholders Representative
may resign at any time by giving at least thirty (30) days’ written notice to
the Buyer and the Shareholders, provided that the Shareholders Representative
shall continue to serve until its successor accepts the duties of the
Shareholders Representative.  If a successor Shareholders Representative is not
appointed within twenty (20) days after the resignation, death or incapacity of
the Shareholders Representative, then the person then serving as the
Shareholders Representative (or his executor or other personal representative)
or a majority of the Shareholders may petition any court of competent
jurisdiction for the appointment of a successor Shareholders Representative.

Title and Survey Matters.

Within fourteen (14) business days from the date hereof, the Shareholders shall
use reasonable efforts to cause the Corporation to furnish to the Buyer current
title commitments (collectively, the “Title Commitment”) issued by LandAmerica
or Lawyers Title Insurance Corporation (the “Title Company”) together with
copies of all exceptions to title referenced therein.  The Title Commitment
shall set forth the state of title to the Owned Properties, the Shareholder
Premises and the Leased Premises identified on Section 7.12 of the Disclosure
Schedule (collectively, the “Insured Properties”), together with all exceptions
or conditions to such title, including, without limitation, all easements,
restrictions, rights-of-way, covenants, reservations, and all other encumbrances
affecting the Insured Properties, which would appear in an owner’s or leasehold
owners’ title policy, if issued.  The Title Commitment shall contain the express
commitment of the Title Company to issue one or more owners’ or leasehold
owners’ title policies (collectively, the “Title Policy”) to the Company on the
current ALTA Form 2006 in amounts as the Buyer may determine not in excess of
the fair market value of such Owned Properties and such Leased Properties
(including all improvements located thereon), subject to the Permitted
Encumbrances.  Each Title Policy delivered pursuant to this Agreement shall, at
Buyer’s election, and to the extent legally permissible and commercially
available, (i) insure title to the Insured Properties and all recorded easements
benefiting such Insured Properties as of the date of Closing or the recording of
any subsequent deed or article of merger, whichever occurs last, (ii) contain an
“extended coverage endorsement” insuring over the general exceptions contained
customarily in

32


--------------------------------------------------------------------------------


such policies, (iii) contain an ALTA Zoning Endorsement 3.1 (or equivalent),
(iv) contain an endorsement insuring that the Insured Properties described in
the title insurance policy is the same real estate as shown on the Survey
delivered with respect to such property, (v) contain an endorsement insuring
that each street adjacent to the real property is a public street and that there
is direct and unencumbered pedestrian and vehicular access to such street from
the Real Property, (vi) if the Real Property consists of more than one record
parcel, contain a “contiguity” endorsement insuring that all of the record
parcels are contiguous to one another, (vii) contain a “non imputation”
endorsement to the effect that title defects known to the officers, directors,
and stockholders of the owner prior to the Closing shall not be deemed “facts
known to the insured” for purposes of the policy, and (viii) contain an
endorsement insuring against loss or damage sustained by the non-availability of
utilities.  The insurance premium, costs for each Title Policy shall be a
Transaction Expense.  The inability of the Title Company to issue a zoning
endorsement on a Title Commitment due to either (i) a legal non conforming use
of such property or (ii)  shall not be grounds for objection by Buyer provided
that the failure to issue such an endorsement is not due to immaterial
non-compliance with applicable zoning laws and regulations shall not be grounds
for objection by Buyer.

No later than fourteen (14) business days prior to the Closing Date, the Buyer
shall use reasonable efforts to obtain copies of one or more plats of survey of
each Insured Property (whether one or more, the “Survey”) prepared by a land
surveyor or engineer licensed in the state in which the Insured Property is
located.  The Survey shall, at Buyer’s election, (i) be currently dated (which
may include a current re-certification of a previously prepared survey plat);
(ii) show the location on the Insured Property of all improvements, fences,
evidences of abandoned fences, lakes, ponds, creeks, streams, rivers, easements,
roads, and right-of-way; (iii) identify all easements and rights-of-way by
reference to the recording information applicable to the documents creating such
easements or rights-of-way; (iv) show any encroachments onto the Insured
Properties from any adjacent property, any encroachments from the Insured
Property onto adjacent property, and any encroachments into any easement or
restricted area within the Insured Property (v) locate all existing improvements
(such as buildings, power lines, fences, and the like); (vi) locate all
dedicated public streets or other roadways providing access to the Insured
Property, including all curb cuts and all alleys; (vii) locate all set-back
lines and similar restrictions covering the Insured Property or any part thereof
and any violations of such restrictions; (viii) show thereon a legal description
of the boundaries of the Insured Property by metes and bounds or other
appropriate legal description; and (ix) include such other information found on
ALTA/ACSM Table A items 1-4, 6-11, and 13-16.  The Survey shall otherwise be in
accordance with current ALTA/ACSM Minimum Standards Detail Requirements.  Each
Survey will be approved by Buyer prior to the Closing Date provided that the
Surveys do not show any defects, encroachments or encumbrances that would
materially affect the ordinary and normal operation of any of the subject
properties consistent with historical practices.  The cost and expense of the
Surveys shall not be a Transaction Expense.

Litigation Support.  In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or

33


--------------------------------------------------------------------------------


(ii) any fact, situation, circumstance, status, condition, activity, practice,
plan, occurrence, event, incident, action, failure to act, or transaction on or
prior to the Closing Date involving the Corporation or any of its Subsidiaries,
each of the other Parties will cooperate with him or it and his or its counsel
in the contest or defense, make available their personnel, and provide such
testimony and access to their books and records as shall be necessary in
connection with the contest or defense, all at the sole cost and expense of the
contesting or defending Party (unless the contesting or defending Party is
entitled to indemnification therefor below).

Interim Financial Statements.  The Corporation shall provide the Buyer as soon
as practicable after the end of each calendar month prior to the Closing Date
and in any event no later than 30  days from the date of the end of each
calendar month an unaudited consolidated balance sheet and income statement of
the Corporation and its Subsidiaries as of the end of such month and for that
portion of the year then ended which shall be prepared in a manner consistent
with the preparation of the Interim Financial Statements and shall be so
certified by the Chief Financial Officer of the Corporation.

Board Representation.

As soon as practicable after the Closing Date, Buyer will use its best efforts
to cause Danny Rifkin to be elected or appointed as a director of the Buyer.

Release.

Effective as of the Closing Date, each of the Shareholders on his own behalf and
on behalf of his past, present or future affiliates, agents, attorneys, heirs,
beneficiaries, representatives, successors and assigns (collectively, the
“Releasing Parties”), hereby absolutely, unconditionally and irrevocably
RELEASES and FOREVER DISCHARGES the Corporation and the Buyer and each of their
respective past, present or future parent entities, divisions, affiliates,
subsidiaries, shareholders, members, partners, limited partners, and their
respective present and former directors, managing directors, officers, control
persons, shareholders, employees, agents, attorneys, administrators,
representatives, successors and assigns (collectively, the “Released Parties”)
from any and all claims, actions, causes of action, suits, debts, liabilities,
obligations, sums of money, accounts, covenants, contracts, controversies,
agreements, promises, damages, judgments, executions, claims and demands,
whether known or unknown, suspected or unsuspected, absolute or contingent,
direct or indirect or nominally or beneficially possessed or claimed by any of
the Releasing Parties, whether the same be at law, in equity or mixed, which
such Releasing Party ever had or now has, or hereafter can, shall or may have
against the Released Parties, in respect of or arising from any and all
agreements and obligations incurred on or prior to the date hereof, or in
respect of or arising from any event occurring or circumstances existing on or
prior to the date hereof (collectively the “Released Claims”); provided,
however, that the Released Parties shall not be released from any of their
obligations or liabilities to the Releasing Parties (and none of such
obligations and liabilities shall be Released Claims) arising under (i) this
Agreement or any other agreement delivered in connection herewith, (ii) rights
to reimbursement for claims incurred prior to the date hereof under the Employee
Benefit Plans, (iii) any base salary and normal perquisites accrued since the
last payroll date of the Corporation; (iv) claims for defense and/or
indemnification by the

34


--------------------------------------------------------------------------------


Corporation pursuant to the By-Laws of the Corporation or any of the
Subsidiaries or under the statutes of the states of incorporation of the
Corporation or the Subsidiaries for claims against the Shareholders or any of
them arising from their positions as directors, officers or managers of the
Corporation, the Subsidiaries or the Joint Ventures; or (v) claims of Leonard I.
Rifkin or his heirs or estate for payments due under a certain Deferred
Compensation Agreement with the Corporation, dated as of April 5, 1989.

Each of the Releasing Parties hereby expressly waives any rights such Releasing
Party may have under the statutes of any jurisdiction or common law principles
of similar effect, to preserve Released Claims which such Releasing Party does
not know or suspect to exist in such Releasing Party’s favor at the time of
executing this Agreement.  Each of the Releasing Parties understands and
acknowledges that it may discover facts different from, or in addition to, those
which it knows or believes to be true with respect to the claims released
herein, and agrees that the terms of this release shall be and remain effective
in all respects notwithstanding any subsequent discovery of different and/or
additional facts.  Should any Releasing Party discover that any fact relied upon
in entering into this release was untrue, or that any fact was concealed, or
that an understanding of the facts of law was incorrect, no Releasing Party
shall be entitled to any relief as a result thereof, and the Releasing Parties
surrender any rights they might have to rescind this release on any ground. 
This release is intended to be and is final and binding regardless of any claim
of misrepresentation, promise made with the intention of performing, concealment
of fact, mistake of law, or any other circumstances whatsoever.  Each of the
Releasing Parties hereby irrevocably covenants to refrain from asserting any
claim or demand, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any Released Party based upon any Released Claim.

If any of the Releasing Parties (or an affiliate thereof) brings any claim,
suit, action or manner of action against the Released Parties (or any of them)
in administrative proceedings, in arbitration or admiralty, at law, in equity,
or mixed, with respect to any Released Claim, then such Releasing Party shall
indemnify the Released Parties (or any of them) in the amount or value of any
final judgment or settlement (monetary or other) and any related cost
(including, without limitation, reasonable legal fees) entered against, paid or
incurred by the Released Parties (or any of them).  Each Releasing Party
represents and warrants to the Released Parties that there has been no
assignment or other transfer of any interest in his or her Released Claims.

Senior Secured Notes.  Within 5 Business Days of the date hereof, the
Corporation shall send notice (the “Change of Control Notice”) to each holder of
its 6.75% Senior Secured Notes (the “Senior Notes”, and each holder thereof, a
“Senior Noteholder”) regarding the execution of this Agreement, in form and
substance reasonably acceptable to the Buyer, which notice shall comply in all
respects with Section 8.3 of that certain Note Purchase Agreement, dated
September 1, 2002 (the “Note Purchase Agreement”), including an offer to prepay
the Senior Notes on the Closing Date and an officer’s certificate.  If the
Closing has not occurred within ninety (90) days of the Proposed Prepayment
Date, as set forth in the Change of Control Notice, the Corporation shall comply
with Section 8.3(f) of the Note Purchase Agreement and send a new Change of
Control Notice to each of the Senior Noteholders in accordance with the Note
Purchase Agreement.  The Corporation shall provide prompt notice to

35


--------------------------------------------------------------------------------


the Buyer of any election by a Senior Noteholder to exercise the prepayment
option as set forth in Section 8.3 of the Note Purchase Agreement (the
“Prepayment”).  The Corporation shall prepare or cause to be prepared all
necessary and appropriate documentation in connection with any Prepayment, which
shall be reasonably acceptable to the Buyer, so that any Prepayment shall be
consummated on the Closing Date.

Aircraft.  If Buyer so elects prior to October 15, 2007, the Corporation shall
assign to the Shareholders, and the Shareholders shall assume the Corporation’s
obligations to purchase one Learjet 45XR aircraft pursuant to that certain
Aircraft Purchase Agreement dated January 31, 2007 by and between the
Corporation and Learjet Inc.

Bonus Obligations.  The Corporation and the Shareholders intend to pay certain
bonuses to certain employees of the Corporation on and after the Closing Date. 
The bonuses include “Annual Performance Bonuses”, “Longevity Bonuses” and
“Transaction Bonuses”, each as further described in subsections (a), (b) and (c)
of this Section 7.19 and collectively referred to as the “Bonuses”.  The
consideration payable by the Buyer for the Stock set forth in Section 2.1 hereof
has been adjusted to reflect the portion of the Bonuses that would be
Transaction Expenses hereunder and, anything contained in this Agreement to the
contrary notwithstanding, the Bonuses shall not be included in Transaction
Expenses or otherwise be payable by the Shareholders pursuant to Section 13.3 of
this Agreement.  At the Closing or on such later dates as may be specified
herein, the Buyer shall cause the Corporation to pay the Bonuses in the amounts,
manner and to the employees of the Corporation as specified herein.

Annual Performance Bonuses.  Annual Performance Bonuses for the fiscal year of
the Corporation ended on September 30, 2007 shall be paid by the Corporation
after the Closing but prior to December 15, 2007.  The Corporation has accrued
$27,000,000 for payment of the Annual Performance Bonuses (the “APB Amount”). 
On or prior to Closing, the Shareholders will provide the Buyer with a schedule
listing the employees of the Corporation who are to receive an Annual
Performance Bonus and the amount of such bonus for each such employee, which
amounts shall not exceed, in the aggregate, the APB Amount.  The Annual
Performance Bonuses will be based on the evaluation of the management of the
Corporation in a manner consistent with the ordinary and normal practices of the
Corporation.  All Annual Performance Bonus payments shall be subject to all
normal withholdings and deposits.

Longevity Bonuses.  Longevity Bonuses shall be paid to certain employees of the
Corporation based on their tenure as an employee of the Corporation.  Longevity
Bonuses shall be payable in Buyer Common Stock pursuant to Section 3.2(c) of
this Agreement in an amount not to exceed 60,000 shares and in federal, state
and local withholding taxes and deposits paid by the Corporation approximately
equal to the withholding taxes and deposits payable by the employee for the
value of the Buyer Common Stock to be received by the employee on the Closing
Date.  At least three (3) days prior to the Closing, the Shareholders shall
deliver to Buyer a list of the employees of the Corporation who are to be issued
Buyer Common Stock as a Longevity Bonus at Closing and the number of shares of
Buyer Common Stock to be issued to each employee.  The Buyer shall issue the
Buyer Common Stock to each such employee on the Closing Date and shall cause the
Corporation to pay as and when the same are due and

36


--------------------------------------------------------------------------------


payable all withholding taxes and deposits due by such employee on the actual
value of the Buyer Common Stock received by them (collectively, the “Longevity
Bonus Taxes”).  Within thirty (30) days after payment of the Longevity Bonus
Taxes by the Corporation, the Buyer shall give the Shareholder Representative
written notice of the actual amount of the Longevity Bonus Taxes and the
employer portion of payroll taxes with respect to the Longevity Bonuses paid by
the Corporation.  If the actual amount exceeds $1,800,000, then the
Shareholders, within ten (10) business days of receipt of the notice, shall pay
to the Corporation the difference.  If the actual amount paid is less than
$1,800,000,the Corporation shall pay the difference to the Shareholders with the
notice. Any payment made by the Shareholders to the Corporation or the
Corporation to the Shareholders pursuant to this Section 7.19(b) is intended to
be and shall be a purchase price adjustment.

The Buyer agrees that the Buyer Common Stock to be issued to employees of the
Company on the Closing Date pursuant to Section 7.19(b) hereof, shall be
registered under the Securities Act for resale by the employees at Closing or as
soon thereafter or reasonably practicable.

Transaction Bonuses.  Transaction Bonuses shall be paid to certain employees of
the Corporation in the form of shares of Buyer Common Stock pursuant to Section
3.2(c) hereof and cash payments from the Corporation.  At least three (3) days
prior to the Closing, the Shareholders shall deliver to Buyer a list of the
employees of the Corporation who are to receive a Transaction Bonus, with the
number of shares of Buyer Common Stock to be issued and the cash bonus to be
paid to each such employee set forth opposite the employee’s name, which shares
of stock shall not exceed 500,000 in the aggregate and which cash amount shall
not exceed $28,500,000 in the aggregate.  To the extent such cash amount is less
than $28,500,000 in the aggregate, the difference shall be paid to the
Shareholders at Closing.  The Buyer shall issue the Buyer Common Stock to each
such employee on the Closing Date and shall cause the Corporation to pay to each
such employee the cash bonus payable to such employee within ten (10) days after
the Closing, less the withholding taxes and other deposits payable by each such
employee on the value of the Buyer Common Stock issued to such employee and the
cash bonus paid to such employee.  Within thirty (30) days after payment of the
Transaction Bonuses by the Corporation, the Buyer shall give the Shareholder
Representative written notice of the employer portion of the payroll taxes with
respect to the Transaction Bonuses.  If the actual amount exceeds $1,300,000,
then the Shareholders, within ten (10) business days of receipt of the notice,
shall pay to the Corporation the difference.  If the actual amount paid is less
than $1,300,000, the Corporation shall pay the difference to the Shareholders
with the notice. Any payment made by the Shareholders to the Corporation or the
Corporation to the Shareholders pursuant to this Section 7.19(c) is intended to
be and shall be a purchase price adjustment.

The Shareholders acknowledge that the Buyer Common Stock issued to employees of
the Corporation as Transaction Bonuses will not be registered under the
Securities Act and will be tradable by such employees only in conformity with
SEC Rule 144. and that the Buyer will place legends on the related stock
certificates and impose other transfer restrictions consistent therewith.

Financing Cooperation.  The Corporation and its Subsidiaries shall and shall
cause their respective officers and directors to reasonably cooperate in
connection with any future financings which Buyer may effect, including (i) the
preparation of financial statements

37


--------------------------------------------------------------------------------


and other financial information for the Corporation and its Subsidiaries as may
be required to be included in any offering memorandum, prospectus or similar
documents relating to any such financings, (ii) participation in meeting with
prospective lenders, investors and rating agencies, due diligence sessions, road
shows, the preparation of offering memoranda, prospectuses and similar documents
and (iii) taking reasonable actions as may be necessary or advisable to
consummate such financing transactions as contemplated by any such financings. 
The Corporation shall use commercially reasonable efforts to cause its
independent registered public accounting firm to take such actions as Buyer may
reasonably request in connection with any such financings, including to (i)
deliver a consent to the use of its report on the relevant audited financial
statements, (ii) deliver a “comfort letter” in a form meeting the requirements
of SAS 72 or such other form as may be reasonably requested by Buyer, (iii)
perform a SAS 100 review of any interim financial statements which may be
required or desirable, and (iv) participate, at Buyer’s request, in the
preparation of any offering memorandum, prospectus or similar document that
includes, or incorporates by reference, the foregoing financial information.

Current Base Salary and Benefits.  For a period from the Closing Date until
December 31, 2008, Buyer will not cause the Corporation to decrease the current
base salary and benefits (including perquisites) of the persons listed on
Schedule 7.21 without the prior consent of the Shareholders Representative.

Shareholder Premises.  Immediately following the Closing, Buyer shall purchase
the Shareholder Premises for $10,000,000 in total for all the Shareholder
Premises and the Shareholder Premises shall be conveyed by general warranty deed
to the Buyer or its designee immediately following the Closing pursuant to a
real estate purchase agreement in the form of Exhibit B attached hereto.

CONDITIONS TO THE OBLIGATIONS OF THE BUYER

The obligations of the Buyer to effect the purchase of the Stock and the other
transactions contemplated hereby shall be subject to the fulfillment at or prior
to the Closing Date of the following conditions, any or all of which may be
waived in whole or in part by the Buyer:

Accuracy of Representations and Warranties and Compliance with Obligations.  The
representations and warranties of the Shareholders and the Corporation contained
in this Agreement shall be true and correct in all material respects at and as
of the Closing Date with the same force and effect as though made at and as of
the Closing Date except (i) for changes specifically permitted by this
Agreement, (ii) that those representations and warranties which address matters
only as of a particular date shall remain true and correct as of such date, and
(iii) those representations and warranties which by their terms are qualified by
materiality or Material Adverse Effect shall be true in all respects.  Each of
the Shareholders and the Corporation shall have performed and complied in all
material respects with all of their respective obligations required by this
Agreement to be performed or complied with at or prior to the Closing Date. The
Shareholders and the Corporation shall have delivered to the Buyer a
certificate, dated as of the

38


--------------------------------------------------------------------------------


Closing Date and signed by each Shareholder, certifying the foregoing (the
“Section 8.1 Certificate”).

Opinion of Counsel.  The Buyer shall have received an opinion dated as of the
Closing Date addressed to Buyer and its lenders from counsel for the
Shareholders and the Corporation in substantially the form attached as Exhibit D
hereto.

No Adverse Litigation.  There shall not be pending any action or proceeding by
or before any court or other governmental body which shall seek to restrain,
prohibit, invalidate or collect damages arising out of the transactions
contemplated hereby and which could reasonably be expected to result in a
Material Adverse Effect.

Real Property.  All landlord waivers and estoppel letters listed on Schedule 8.4
shall have been delivered.  The Surveys shall have been received by the Buyer
and shall not show any defects, encroachments or encumbrances that would
materially affect the ordinary and normal operation of any of the subject
properties consistent with historical practices.

Hart Scott Rodino Approval.  The waiting period under the HSR Act required to
permit the consummation of the transactions provided for herein shall have
expired or early termination shall have been granted.

Resignation.  The Buyer shall have received the resignations, effective as of
the Closing, of each director of the Corporation and its Subsidiaries, other
than Daniel M. Rifkin.

Other Agreements.  The Shareholders shall have executed the Shareholders
Agreement and Escrow Agreement.

Senior Notes.  The Corporation shall have complied with the terms of the Note
Purchase Agreement; the Change of Control Notice shall have been sent to the
Senior Noteholders; the closing of any Prepayment shall have occurred
simultaneously with the Closing on the Closing Date.

CONDITIONS TO THE OBLIGATIONS OF SHAREHOLDERS

The obligations of the Shareholders to effect the transactions contemplated
hereby shall be subject to the fulfillment at or prior to the Closing Date of
the following conditions, any or all of which may be waived in whole or in part
by the Shareholders Representative:

Accuracy of Representations and Warranties and Compliance with Obligations.  The
representations and warranties of the Buyer contained in this Agreement shall be
true and correct in all material respects at and as of the Closing Date with the
same force and effect as though made at and as of the Closing Date except (i)
for changes specifically permitted by or disclosed pursuant to this Agreement,
(ii) that those representations and warranties which address matters only as of
a particular date shall remain true and correct as of such date, and (iii)

39


--------------------------------------------------------------------------------


those representations and warranties which by their terms are qualified by
materiality shall be true in all respects.  The Buyer shall have performed and
complied in all material respects with all of its obligations required by this
Agreement to be performed or complied with at or prior to the Closing Date.  The
Buyer shall have delivered to the Shareholders Representative a certificate,
dated as of the Closing Date, and signed by an executive officer, certifying the
foregoing (the “Section 9.1 Certificate”).

No Adverse Litigation.  There shall not be pending any action or proceeding by
or before any court or other governmental body which shall seek to restrain,
prohibit, invalidate or collect damages arising out of the transactions
contemplated hereby and which could reasonably be expected to result in a
Material Adverse Effect.

Hart Scott Rodino Approval.  The waiting period under the HSR Act required to
permit the consummation of the transactions provided for herein shall have
expired or early termination shall have been granted; and

Agreements.  The Buyer shall have executed the Shareholders Agreement and Escrow
Agreement.

INDEMNIFICATION

Agreement to Indemnify.

The Shareholders jointly and severally agree to indemnify and hold the Buyer,
its Affiliates (including after Closing, the Corporation and its Subsidiaries)
and their respective shareholders, members, directors, officers, employees,
attorneys and agents harmless from and against the aggregate of all expenses
(including reasonable attorney and other professional fees and expenses and
court costs), losses, costs, deficiencies, diminution in value, liabilities and
damages (collectively, “Losses”) arising out of or resulting from (i) any breach
of a representation or warranty made by the Shareholders in or pursuant to this
Agreement, (ii) any claim by a third party which, if true, would constitute a
breach of representation or warranty by the Shareholders or the Corporation,
(iii) any breach of the covenants or agreements made by Shareholders or the
Corporation in or pursuant to this Agreement, (iv) any inaccuracy in any
certificate delivered by the Shareholders or the Corporation pursuant to this
Agreement, (v) all Transaction Expenses.

The Buyer agrees to indemnify and hold the Shareholders harmless from and
against all Losses arising out of or resulting from (i) any breach of a
representation or warranty made by the Buyer in or pursuant to this Agreement,
(ii) any claim by a third party which, if true, would constitute a breach of
representation or warranty by the Buyer, (iii) any inaccuracy in any certificate
delivered by the Buyer pursuant to this Agreement, and (iv) any breach of the
covenants or agreements made by the Buyer in or pursuant to this Agreement.

40


--------------------------------------------------------------------------------


The parties’ indemnification obligations shall be determined as if all
references to “materiality” or a “Material Adverse Effect” were removed from the
representations and warranties.  Notwithstanding the foregoing, no claim for
Losses arising under Section 10.1(a)(i), (ii), (iii) or (iv) or 10.1(b) other
than those from any breach of representation or warranty in Sections 4.1, 4.2,
5.1, 5.2, 5.3, 5.4, 5.6, 5.14(a), 5.15(a), and 5.19 (the “Excluded
Representations”) shall be asserted by the Buyer or by the Shareholders,
respectively, until the aggregate of all such Losses exceeds the sum of
$7,500,000 (the “Deductible Amount”) in which case the party entitled to
indemnification shall be entitled to only the amount of its Losses in excess of
the Deductible Amount.  Pursuant to this Section 10.1, except in the case of
fraud or intentional misrepresentation, the maximum aggregate amount recoverable
by the Shareholders or Buyer, as the case may be, with respect to Losses arising
from a breach of representation or warranty (other than the Excluded
Representations) shall be $50,000,000.  Anything contained herein to the
contrary notwithstanding, no Shareholder shall be liable to Buyer for any
portion of Buyer’s Losses which exceed, in the aggregate, the actual
consideration received by such Shareholder under this Agreement for his Stock
(including the proceeds of any Buyer Common Stock received by a Shareholder and
sold after the Closing).

Survival.  Each of the representations and warranties made by Shareholders and
the Buyer in this Agreement or pursuant hereto shall survive for 24 months after
the Closing Date, except (i) the representations and warranties of Shareholders
contained in Sections 5.1, 5.2, 5.3, 5.4 and 5.6 shall survive indefinitely,
(ii) the representations and warranties in Sections 5.14(a) and 5.15(a) shall
survive for 5 years after the Closing Date,  (iii) the representations and
warranties of Shareholders in Section 5.13 shall survive for three (3) years
after the Closing Date, and (iv) the representations and warranties of
Shareholders in Sections 5.18 and 5.19 shall survive indefinitely unless a
statute of limitations applies to claims of third parties in which case, with
respect to such claims, such representations and warranties shall expire sixty
days following the expiration of the applicable statute of limitations
(including extensions thereof).  No claim for the recovery of Losses from any
breach of representation or warranty may be asserted after such representations
and warranties expire; provided, however, that claims first asserted in writing
within the applicable period shall survive until finally resolved without
possibility of appeal.  Notwithstanding any knowledge of facts determined or
determinable by any party by investigation, each party shall have the right to
fully rely on the representations, warranties, covenants and agreements of the
other parties contained in this Agreement or in any other documents or papers
delivered in connection herewith or therewith.  Each representation, warranty,
covenant and agreement of the parties contained in this Agreement is independent
of each other representation, warranty, covenant and agreement.  All covenants
and agreements in this Agreement shall survive Closing until fully performed.

Defense of Third Party Claims.  With respect to each third party claim,
including claims of Governmental Authorities, subject to this Article X (a
“Third Party Claim”), the party seeking indemnification (the “Indemnified
Party”) shall give prompt written notice to the indemnifying party (the
“Indemnifying Party”) of the Third Party Claim, provided that failure to give
such notice promptly shall not relieve or limit the obligations of the
Indemnifying Party except to the extent the Indemnifying Party is materially
prejudiced thereby.  Except for Third Party Claims arising in whole or in part
from Environmental Laws, if the remedy sought in the

41


--------------------------------------------------------------------------------


Third Party Claim is solely money damages and the Indemnifying Party agrees in
writing to pay the claim without regard to any indemnity limitations herein and
reasonably demonstrates that it has the financial capacity to pay for such Third
Party Claim or if the Indemnified Party otherwise permits, then the Indemnifying
Party, at its sole cost and expense, may, upon notice to the Indemnified Party,
within thirty (30) days after the Indemnifying Party receives written notice of
the Third Party Claim, of its acknowledgement of liability for the claim and
desire to assume the defense thereof, assume the defense of the Third Party
Claim.  The Indemnifying Party shall have the right to assume the defense of
Third Party Claims arising in whole or in part from Environmental Laws or the
generation, transportation, storage, disposal, handling or other disposition of
Materials of Environmental Concern without regard to whether the claim is solely
for money damages if the Indemnifying Party agrees in writing to pay the claim
without regard to any indemnity limitations herein and reasonably demonstrates
that it has the financial capacity to pay for such Third Party Claim.  If it
assumes the defense of a Third Party Claim, then the Indemnifying Party shall
give written notification to the Indemnified Party of its election to defend the
claim and its acknowledgement of liability for the claim and shall have sole
control over, and shall assume all expenses with respect to, the defense or
settlement of such claim, provided, however, that (i) the Indemnified Party
shall be entitled to participate in (but not control) the defense of such claim
and to employ counsel at its own expense to assist in the handling of such
claim; and (ii) the Indemnifying Party shall obtain the prior written approval
of the Indemnified Party (which shall not be unreasonably withheld) before
entering into any settlement of such claim, if pursuant to or as a result of
such settlement, an operations and maintenance plan, deed restriction,
environmental covenant, injunction or other equitable relief would be imposed
against the Indemnified Party.  The Indemnifying Party shall, to the extent
reasonably practicable, provide the Indemnified Party with thirty (30) days
prior notice before it consents to a settlement of, or the entry of a judgment
arising from, any Third Party Claim.  Subject to the exception for Third Party
Claims arising in whole or in part from Environmental Laws or the generation,
transportation, storage, disposal, handling or other disposition of Materials of
Environmental Concern, with respect to Third Party Claims in which the remedy
sought is not solely money damages and the Indemnified Party does not permit the
Indemnifying Party to assume the defense, the Indemnifying Party shall, upon
notice to the Indemnified Party within fifteen (15) days after the Indemnifying
Party receives notice of the Third Party Claim, be entitled to participate in
the defense with its own counsel at its own expense.  If the Indemnifying Party
does not assume the defense of any Third Party Claim in accordance with the
terms of this Section 10.3, then the Indemnifying Party shall be bound by the
results obtained by the Indemnified Party with respect to the Third Party
Claim.  The Parties shall cooperate in the defense of any Third Party Claim and
the relevant records of each Party shall be made available on a timely basis.

Payment of Indemnification Claims by Shareholders.  In addition to any other
means of recovery available to Buyer, unless the remaining value of the Escrow
is less than the amount of the claim, Buyer’s claims for indemnification shall
first be settled by making a claim with the Escrow Agent pursuant to the Escrow
Agreement.  For all purposes of determining the number of shares of Buyer Common
Stock to be released from the Escrow Amount, all such shares shall be valued at
the price of such shares on the date any such claim is finally settled or
adjudicated.

42


--------------------------------------------------------------------------------


Shareholders Representative.  Each of the Shareholders agrees to indemnify and
hold harmless the Shareholders Representative by reason of its acting or failure
to act in connection with any of the transactions contemplated hereby and
against any loss, liability or expense the Shareholders Representative may
sustain or incur as a result of serving as the Shareholders Representative
hereunder, except such losses, liabilities and expenses which are determined in
a final judgment of a court to have resulted primarily from the gross negligence
or willful misconduct of the Shareholders Representative.  Each of the
Shareholders agrees that the Shareholders Representative shall have no liability
whatsoever to a Shareholder or such Shareholder’s beneficiaries, heirs or
personal representatives for any matters arising out of this Agreement except
for liability for such matters which are determined in a final judgment of a
court to have resulted primarily from the gross negligence or willful misconduct
of the Shareholders Representative or as otherwise set forth in any separate
writing among the Shareholders.  Each of the Shareholders hereby agrees to
reimburse the Shareholders Representative upon the request of the Shareholders
Representative for its pro rata share of (based on each Shareholders percentage
ownership of the Stock on the date hereof) all reasonable expenses,
disbursements and advances incurred or made by the Shareholders Representative
in the performance of its duties under this Agreement.

TAX MATTERS

General.  Subject to the specific mechanisms of this Section 11.1, the
Shareholders shall be jointly and severally responsible for, and shall indemnify
and hold Buyer harmless against: (i) all Tax liabilities of the Corporation and
its Subsidiaries, including any corporate level Taxes resulting from the Section
338(h)(10) Election other than Taxes imposed on the Corporation under Section
1374 and any similar state taxes that arise out of or are attributable to the
Section 338(h)(10) Election (“BIG Tax”), for taxable periods, or portions
thereof, ending on or before the Closing Date and the portion of the Taxes for
any Straddle Period (as defined below) that are allocable to the portion of such
Straddle Period ending on the Closing Date; and (ii) any Taxes arising as a
result of the payment of any “excess parachute payments” as defined in Section
280G of the Code made in connection with the transactions contemplated by this
Agreement.  Any BIG Tax is and shall remain the obligation of the Corporation
and the Buyer shall cause the Corporation to timely satisfy such obligation
without contribution from, or indemnification by, the Shareholders.

Preparation of Tax Returns.  The Shareholders Representative shall supervise and
with the good faith cooperation of Buyer cause to be prepared by the Corporation
all Tax Returns of the Corporation and its Subsidiaries for all taxable periods
ending on or prior to the Closing Date with respect to which a Tax Return was
not due on or before the Closing Date (“Pre-Closing Returns”) and Buyer shall
prepare any Tax Returns of the Company with respect to a taxable period
beginning before the Closing Date and ending after the Closing Date (a “Straddle
Period”) (the “Straddle Period Returns”).  The Shareholders Representative shall
submit each of the Pre-Closing Returns and the Buyer shall submit each of the
Straddle Period Returns to the other party for its review at least thirty (30)
days prior to the due date for the filing of such Pre-Closing Return or Straddle
Period Return (taking into account any extensions).  The

43


--------------------------------------------------------------------------------


Shareholders and Buyer agree to consult and resolve in good faith any issues and
comments arising as a result of the review of each Pre-Closing Return and
Straddle Period Return, and mutually to consent to filing as promptly as
possible each Pre-Closing Return and Straddle Period Return; provided that if
the Shareholders Representative and Buyer are unable to resolve any such issue
within fifteen (15) days after any such Pre-Closing Return or Straddle Period
Return is submitted to the Shareholders Representative, the dispute shall be
submitted to the Independent Auditor for resolution.

Taxable Period.  If the Corporation or any of its Subsidiaries is permitted
under any applicable foreign, state or local income Tax Law to treat the Closing
Date as the last day of a taxable period, the Shareholders and Buyer shall treat
(and cause their respective Affiliates to treat) the Closing Date as the last
day of a taxable period.  For all purposes under this Agreement, in the case of
Taxes that are payable with respect to any Straddle Period, the portion of any
such Tax that is allocable to the portion of the period ending on the close of
the Closing Date shall be (i) in the case of Taxes that are based upon or
related to income or receipts, deemed equal to the amount which would be payable
if the taxable period ended on the Closing Date; and (ii) in the case of all
other Taxes, deemed to be the amount of such Taxes for the entire period
multiplied by a fraction, the numerator of which is the number of calendar days
in the taxable period ending on the Closing Date and the denominator of which is
the number of calendar days in the entire taxable period.

Section 338(h)(10) Elections.  Buyer and each of the Shareholders shall timely
make joint elections under Section 338(h)(10) of the Code and comparable
provisions of state law with respect to the purchase and sale of the Stock
(“Section 338(h)(10) Elections”), and shall timely file executed copies of IRS
Form 8023 and Form 8883, the required schedules thereto and any similar state
forms, with the proper authorities.  Each of the Shareholders will include any
income, gain, loss or deduction resulting from the Section 338(h)(10) Elections
on such Shareholder’s Tax Return to the extent required by applicable Law. 
Within ninety (90) days of the Closing Date, the Buyer shall prepare and deliver
to the Shareholders Representative an allocation schedule allocating the
aggregate deemed sales price of the assets among the assets of the Corporation
and its Subsidiaries in accordance with Section 338(h)(10) and Section 1060 of
the Code and the regulations thereunder, which shall be completed in a manner
consistent with the Allocation Agreement attached as Schedule 11.4 (the
“Allocation Schedule”).  The Allocation Schedule shall be binding on all Parties
for all applicable purposes, including Tax purposes unless, within thirty (30)
days after delivery to the Shareholders Representative, the Shareholders
Representative notifies the Buyer of its disagreement as to one or more of the
items on the Allocation Schedule.  Any such disagreement shall be resolved by
the Independent Auditor.  No Party shall file any Tax Returns or take any other
action which is inconsistent with the Allocation Schedule without prior
disclosure to and agreement of the other Party.  In consideration for the
Shareholders’ agreement to make the Section 338(h)(10) Elections, at Closing,
Buyer shall pay the Shareholders an amount equal to $6,000,000 to be allocated
among the Shareholders in the relative proportions set forth on Schedule 3.2(d).

Tax Contests.  Buyer shall inform the Shareholders Representative of the
commencement subsequent to the Closing Date of any audit, examination or
proceeding (“Tax Contests”) relating in whole or in part to Taxes for which
Buyer may be entitled to indemnity from the Shareholders hereunder and the
Shareholders Representative shall be entitled to control

44


--------------------------------------------------------------------------------


and conduct those aspects of such Tax Contests that are related exclusively to
the liability for any Taxes the amount of which is recoverable by Buyer from the
Shareholders hereunder.  Costs of any Tax Contest are to be borne by the party
controlling such Tax Contest.  With respect to a Tax Contest which the
Shareholders Representative is entitled to control, the Shareholders
Representative shall have the right to determine, in its sole discretion, such
issues as (i) the forum, administrative or judicial, in which to contest any
proposed adjustment, (ii) the attorney and/or accountant to represent the
Corporation and its Subsidiaries in the Tax Contest, (iii) whether or not to
appeal any decision of any administrative or judicial body, and (iv) whether to
settle any such Tax Contest, except that the Shareholders Representative shall
not settle any Tax Contest in a manner that would have an adverse Tax effect on
the Corporation or its Subsidiaries for taxable periods ending after the Closing
Date without the prior written consent of Buyer (which consent may not be
unreasonably withheld).  The Shareholders Representative shall keep Buyer
informed throughout the Tax Contest and Buyers shall be entitled to participate
at its sole expense in any such Tax Contest.  The Buyer or the Corporation and
its Subsidiaries, as applicable, shall deliver to the Shareholders
Representative any power of attorney reasonably required to allow the
Shareholders Representative and its counsel to represent the Corporation and its
Subsidiaries in connection with the Tax Contest and shall use their reasonable
efforts to provide the Shareholders Representative with such assistance as may
be reasonably requested by the Shareholders Representative in connection with
the Tax Contest.

Amended Returns, etc.  Without the prior written consent of the Shareholders
Representative (which consent may not be unreasonably withheld), or unless
otherwise required by Law, none of Buyer, the Corporation, or any Affiliate of
Buyer shall (i) file any amended Tax Return or propose or agree to any
adjustment of any item with any Tax Authority with respect to any taxable period
ending on or before the Closing Date that would (in any such case) have the
effect of increasing the Shareholders’ liability for any Taxes, increasing the
indemnification obligations of the Shareholders or increasing the amount
recoverable by Buyer from the Shareholders with respect to Taxes.

Access and Assistance.  The Shareholders Representative and Buyer shall, upon
written request of the other, provide the other, and the Buyer shall cause the
Corporation and its Subsidiaries to provide the Shareholders Representative,
with such assistance as may be reasonably requested by any of them in connection
with the preparation of any Tax Return, audit, or other examination by any Tax
Authority, or any Tax Authority or judicial or administrative proceedings
relating to liability for Taxes, and each will retain and provide the other, and
Buyer shall cause the Corporation and its Subsidiaries to retain and provide the
Shareholders Representative with, any records or other information that may be
relevant to such Tax Return, audit or examination, proceeding or determination. 
The Shareholders Representative and Buyer shall provide the other with any final
determination of any such audit or examination, proceeding or determination that
affects any amount required to be shown on any Tax Return of the other or the
Corporation or its Subsidiaries for any period.  Such assistance shall include
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder and shall include
providing copies of any relevant Tax Returns and supporting work schedules,
which assistance shall be provided without charge except for reimbursement of
reasonable out-of-pocket expenses.  Without limiting the generality of the
foregoing, Buyer shall retain, and shall cause the Corporation and its
Subsidiaries to retain, and the Shareholders Representative shall retain, until
the applicable

45


--------------------------------------------------------------------------------


statutes of limitations (including any extensions) have expired, copies of all
Tax Returns, supporting work schedules, and other records or information that
may be relevant to such returns for all taxable periods or portions thereof
ending before or including the Closing Date and shall not destroy or otherwise
dispose of any such records without first providing the other party with a
reasonable opportunity to review and copy the same.  Each party shall bear its
own expenses in complying with the foregoing provisions.

Transfer and Similar Taxes.  All real property transfer or gains Taxes, other
transfer, documentary, sales, use, registration, stamp and similar Taxes and
fees (including any penalties and interest) incurred in connection with this
Agreement and the transactions contemplated hereby (collectively, “Transfer
Taxes”) shall be borne equally by the Shareholders on the one hand, and the
Buyer on the other hand.  The Shareholders, in the case of Transfer Taxes and
corresponding Tax Returns due on or prior to the Closing Date, and Buyer, in the
case of corresponding Tax Returns due after the Closing Date, shall cause the
Corporation to remit payment for such Transfer Taxes and duly and timely file
such Tax Returns.  Buyer and the Shareholders shall cooperate in (a) determining
the amount of Transfer Taxes, (b) providing all requisite exemption
certificates, and (c) preparing and timely filing any and all required Tax
Returns for or with respect to such Transfer Taxes with any and all appropriate
Tax Authorities.

TERMINATION

Termination.  This Agreement may be terminated at any time prior to the Closing
Date:

by mutual written consent of the Buyer and Shareholders Representative at any
time prior to the Closing;

by the Buyer in the event of a material breach by any of the Shareholders or the
Corporation of any provision of this Agreement, which breach, is not cured
within 20 days after written notice thereof, or, if the nature of such breach is
such that it can not reasonably be cured within 20 days despite the best efforts
of the Shareholders and the Corporation, then within a reasonable period
thereafter not to exceed 75 days provided that the Shareholders or the
Corporation, as the case may be, have taken reasonable steps to begin to cure
such breach within the initial 20 day period.  Notwithstanding the foregoing,
the Buyer may not terminate this Agreement for any breach of the Agreement that
can be satisfied by the payment of monies if the Shareholders agree to allow a
portion of the Consideration payable to the Shareholders under Section 2.1 equal
to the amount reasonably necessary to cure such breach to be placed in escrow
(in addition to the Escrow Amount set forth in Section 3.2(c)), to be held by
the Escrow Agent until such breach is cured by the Shareholders to the
reasonable satisfaction of the Buyer or the Shareholders and the Buyer agree in
writing to direct payment of all or any portion of such escrowed amount to Buyer
in consideration of the waiver of such breach of the Agreement;

46


--------------------------------------------------------------------------------


by the Shareholders in the event of a material breach by the Buyer of any
provision of this Agreement, which breach is not cured within 20 days after
written notice thereof, or, if the nature of such breach is such that it can not
reasonably be cured within 20 days despite the best efforts of the Shareholders
and the Corporation, then within a reasonable period thereafter not to exceed 75
days provided that the Buyer has taken all reasonable steps to begin to cure
such breach within the initial 20 day period.  Notwithstanding the foregoing,
the Shareholders may not terminate this Agreement for any breach of the
Agreement by the Buyer that can be satisfied by the payment of monies if the
Buyer agrees to place in escrow an amount reasonably necessary to cure such
breach to be held in escrow until such breach is cured by the Buyer to the
reasonable satisfaction of the Shareholders or the Shareholders and Buyer agree
in writing to direct payment of all or any portion of such escrowed amount to
the Shareholders in consideration of the waiver of such breach of the Agreement;
and

by either Buyer on the one hand, provided it is not in breach, or the
Shareholders on the other hand, provided none of the Shareholders or the
Corporation are in breach, if the Closing shall not have occurred by December
31, 2007.

Effect of Termination.  Except for this Section 12.2, the provisions of Articles
X and XIV and Sections 7.6 and 7.11 hereof and any confidentiality agreements by
or among the parties, which shall survive any termination of this Agreement, in
the event of termination of this Agreement pursuant to Section 12.1, this
Agreement shall forthwith become void; provided, however, that nothing herein
shall relieve any party from liability for the breach of any of its
representations, warranties, covenants or agreements set forth in this Agreement
prior to termination.

GENERAL PROVISIONS

Notices.  All notices, requests, demands, claims, and other communications
hereunder shall be in writing and shall be delivered by certified or registered
mail (first class postage pre-paid), guaranteed overnight delivery, or facsimile
transmission if such transmission is confirmed by delivery by certified or
registered mail (first class postage pre-paid) or guaranteed overnight delivery,
to the following addresses and facsimile numbers (or to such other addresses or
facsimile numbers which such Party shall designate in writing to the other Party
in accordance with this Section 14.1):

if to the Buyer to:

Steel Dynamics, Inc.
6714 Pointe Inverness Way
Suite 200
Fort Wayne, IN  46804
Attention:  Gary Heasley
Facsimile:  (260) 969-3592

47


--------------------------------------------------------------------------------


with a copy to:

McDermott Will & Emery LLP
227 West Monroe Street
Chicago, Illinois  60606
Attention:  Thomas J. Murphy
Facsimile:  (312) 984-7700

if to the Corporation or the Shareholders:

c/o Richard S. Rifkin
7575 West Jefferson Blvd.
Fort Wayne, IN  46804
Facsimile:  (260) 423-8501

with a copy to:

Eastman & Smith Ltd.
One SeaGate, 24th Floor
Toledo, Ohio 43604
Attention:  Ronald J. Tice
Facsimile:  (419) 247-1777

Entire Agreement.  This Agreement (including the Exhibits and Schedules attached
hereto) and the Confidentiality Agreement between the Parties dated as of April
30, 2007, and other documents delivered at the Closing pursuant hereto or
thereto, contain the entire understanding of the parties in respect of their
subject matter and supersede all prior agreements and understandings (oral or
written) between or among the parties with respect to such subject matter.  The
Disclosure Schedule, Exhibits and Schedules constitute a part hereof as though
set forth in full above.

Expenses.  Except as otherwise provided herein, the Parties shall pay their own
fees and expenses, including their own counsel fees, incurred in connection with
this Agreement.  For the avoidance of doubt, the Shareholders shall pay all
Transaction Expenses.  The Buyer shall pay all of the fees associated with the
filings necessary for Hart Scott Rodino approval.

Amendment; Waiver.  This Agreement may not be modified, amended, supplemented,
canceled or discharged, except by written instrument executed by the Buyer, the
Corporation and Shareholders Representative, provided that no amendment that is
not unanimously approved by the Shareholders shall treat any non-consenting
Shareholder materially and adversely different than any other Shareholder.  No
failure to exercise, and no delay in exercising, any right, power or privilege
under this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude the exercise of any
other right, power or privilege.  No waiver of any breach of any provision shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision, nor shall any waiver be implied from any course of dealing
between the parties.  No extension of time for performance of any obligations or
other acts hereunder or under any other

48


--------------------------------------------------------------------------------


agreement shall be deemed to be an extension of the time for performance of any
other obligations or any other acts.

Binding Effect; Assignment.  The rights and obligations of this Agreement shall
bind and inure to the benefit of the parties and their respective successors and
assigns.  Nothing expressed or implied herein or therein shall be construed to
give any other person any legal or equitable rights hereunder.  Without limiting
the foregoing, Buyer may assign its rights under this Agreement for collateral
security purposes, without consent, to any lenders providing financing to the
Buyer, the Corporation or its Subsidiaries or any of their Affiliates.  Except
as expressly provided herein or therein, the rights and obligations of this
Agreement may not be assigned by the Shareholders or the Corporation without the
prior written consent of Buyer.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one and the same instrument.

Interpretation.  When a reference is made in this Agreement to an article,
section, paragraph, clause, schedule or exhibit, such reference shall be deemed
to be to this Agreement unless otherwise indicated.  The headings contained
herein and on the Schedules and in the Disclosure Schedule are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement or the Schedules.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”

Governing Law; Interpretation.  This Agreement shall be construed in accordance
with and governed for all purposes by the internal substantive laws of the State
of Indiana applicable to contracts executed and to be wholly performed within
such State.

Jurisdiction.

Any suit, action or proceeding against the Buyer, the Corporation or the
Shareholders arising out of, or with respect to, this Agreement or any judgment
entered by any court in respect thereof shall be brought exclusively in the
courts of Indiana or in the U.S. District Court for the Northern District of
Indiana, such jurisdiction to be determined by the first filing of such action,
suit or proceeding in such jurisdiction, and the Parties hereto accept the
exclusive jurisdiction of those courts for the purpose of any suit, action or
proceeding.

In addition, each Party hereto hereby irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement or any judgment entered by any court in respect thereof brought in
Indiana or the U.S. District Court for the Northern District of Indiana and
hereby further irrevocably waives any claim that any suit, action or proceedings
brought in Indiana or in such District Court has been brought in an inconvenient
forum.

Arm’s Length Negotiations; Drafting.  Each Party herein expressly represents and
warrants to all other Parties hereto that before executing this Agreement, said
Party has fully

49


--------------------------------------------------------------------------------


informed itself of the terms, contents, conditions and effects of this Agreement
and such agreement;  said Party has relied solely and completely upon its own
judgment in executing this Agreement and such agreement;  said Party has had the
opportunity to seek and has obtained the advice of counsel before executing this
Agreement and such agreement;  said party has acted voluntarily and of its own
free will in executing this Agreement and such agreement;  said Party is not
acting under duress, whether economic or physical, in executing this Agreement
and such agreement; and this Agreement and such agreement are the result of
arm’s length negotiations conducted by and among the Parties and their
respective counsel.  This Agreement shall be deemed drafted jointly by the
Parties and nothing shall be construed against one Party or another as the
drafting Party.

DEFINITIONS

Defined Terms.  As used herein, the following terms shall have the following
meanings:

“Accounting Principles” has the meaning set forth in Section 2.2(c).

“Affiliate” shall have the meaning ascribed to it in Rule 12b-2 of the General
Rules and Regulations under the Exchange Act, as in effect on the date hereof.

“Affiliate Leases” has the meaning set forth in Section 5.22.

“Affiliated Transactions” has the meaning set forth in Section 5.22.

“Agreement” has the meaning forth in the Preamble.

“Allocation Schedule” has the meaning set forth in Section 11.4.

“Assets” means all of the rights, properties and assets of the Corporation and
its Subsidiaries, whether personal, real or mixed, tangible or intangible,
wherever located, including all such items reflected on the Interim Financial
Statements (other than those disposed of or consumed in the ordinary course of
business).

“Audited Financial Statements” has the meaning set forth in Section 5.9(a).

“BIG Tax” has the meaning set forth in Section 11.1.

“Buyer” has the meaning set forth in the Preamble.

“Buyer Common Stock” has the meaning set forth in Section 2.1(ii).

“Buyer SEC Reports” means the Buyer’s most recent Form 10-K and all subsequent
filings made by the Buyer with the SEC.

“Cash Amount” has the meaning set forth in Section 2.1.

“CERCLA” has the meaning set forth in the definition of Environmental Laws.

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collective Bargaining Agreement” means any collective agreement, letter of
understanding, letter of intent or other written communication with any trade
union or association which covers any employees of the business or the
Corporation or any of its Subsidiaries and which is currently in effect.

50


--------------------------------------------------------------------------------


“Contract” means any agreement, contract, lease, note, mortgage, indenture, loan
agreement, franchise agreement, covenant, employment agreement, license,
instrument, purchase and sales order, commitment, undertaking, obligation,
whether written or oral, express or implied.

“Corporation” has the meaning set forth in the Preamble.

“Corporation Debt” has the meaning set forth in Section 5.11.

“COTS Software” means software that is generally available in the marketplace
for licensure on terms and conditions that are substantially non-negotiable.

“Dispute Notice” means, in connection with the calculation of the Adjustment
Amount, a written notice from the Shareholders Representative indicating
disagreement with the proposed Adjustment Amount and summarizing in detail the
items in dispute.

“Disclosure Schedule” means the disclosure schedule delivered by the
Shareholders to the Buyer on the date hereof regarding certain exceptions to the
representations on warranties in Article V hereof.

“Employee Benefit Plans” has the meaning set forth in Section 5.18(a).

“Encumbrances” has the meaning set forth in Section 5.14(a).

“Environmental Laws” (A) Laws relating to (i) pollution or the protection of the
environment (including air, indoor air or other indoor environmental health or
safety conditions, surface water, ground water, soil, land surface or subsurface
strata), or (ii) disposal, emissions, discharges, spills, releases or threatened
releases of Materials of Environmental Concern, or otherwise relating to the
manufacture, processing, distribution, use, import, export, treatment, storage,
disposal, transport or handling of Materials of Environmental Concern, and (B)
shall include the Resource Conservation and Recovery Act, as amended (“RCRA”);
the Comprehensive Environmental Response Compensation and Liability Act, as
amended (“CERCLA”); the Federal Water Pollution Control Act, as amended; the
Occupational Safety and Health Act, as amended; the Clean Air Act, as amended;
the Safe Drinking Water Act, as amended; the Toxic Substances Control Act, as
amended; the Emergency Planning and Community Right-to-Know Act; the Hazardous
Materials Transportation Act, as amended; all Laws related thereto, all
implementing Laws and all applicable similar state and local Laws with respect
to each of the foregoing acts.

“ERISA” has the meaning set forth in Section 5.18(a).

“Escrow Agent” has the meaning set forth in Section 3.2(c).

“Escrow Agreement” has the meaning set forth in Section 3.2(c).

“Escrow Amount” has the meaning set forth in Section 3.2(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Representations” has the meaning set forth in Section 10.1(c).

“Facilities” means the Owned Properties and Leased Premises.

“Financial Statements” has the meaning set forth in Section 5.9(a).

“Fixed Assets” means all vehicles, machinery, equipment, tools, supplies,
leasehold improvements, furniture and fixtures owned or used by the Corporation
and its Subsidiaries or reflected on the Interim Financial Statements or
acquired by the Corporation or one of its Subsidiaries since the date of the
Interim Financial Statements (other than those disposed of or consumed in the
ordinary course of business).

“GAAP” means generally accepted accounting principles in effect in the United
States of America consistently applied.

51


--------------------------------------------------------------------------------


“Governmental Authority” means any nation or government, any state, regional,
local or other political subdivision thereof, and any entity or official
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“HSR Act” has the meaning set forth in Section 7.10.

“Improvements” has the meaning set forth in Section 5.14(h).

“Indemnified Party” has the meaning set forth in Section 10.4.

“Indemnifying Party” has the meaning set forth in Section 10.4.

“Independent Auditor” means an independent accounting firm mutually agreed to by
Buyer and the Shareholders Representative or, should the parties fail to reach
agreement, Deloitte & Touche.

“Insurance Policies” has the meaning set forth in Section 5.20.

“Insured Properties” has the meaning set forth in Section 7.12(a).

“Intellectual Property” means all copyrights, patents, trademarks, trade names,
trade styles, logos, product designations and service marks and all applications
(pending or in process) and registrations therefor and licenses thereof.

“Interim Financial Statements” has the meaning set forth in Section 5.9(a).

“Joint Venture” means each entity in which the Corporation and its Subsidiaries
hold of record less than a majority of the equity interests.

“Knowledge” an individual will be deemed to have “Knowledge” of a particular
fact or other matter if such individual is actually aware of such fact or other
matter or would reasonably have been expected to be aware of such fact as a
result of their position with or relationship to the Corporation and its
Subsidiaries.

The Shareholders and the Corporation will be deemed to have “Knowledge” of a
particular fact or other matter if the directors or the following officers of
the Corporation, Gary Rohrs, Grant Schultz, John Marynowski,  Ben Eisbart, Paul
Everett, Jennifer Wilson, or a Shareholder has, or at any time had, Knowledge of
such fact or other matter.

The Buyer will be deemed to have “Knowledge” of a particular fact or other
matter if any officer or director of the Buyer has, or at any time had,
Knowledge of such fact or matter.

“Laws” means any law (statutory, common or otherwise), constitution, treaty,
convention, ordinance, equitable principle, code, rule, regulation, executive
order or other similar authority enacted, adopted, promulgated, or applied by
any Governmental Authority.

“Leased Premises” has the meaning set forth in Section 5.14(c)(i).

“Leases” has the meaning set forth in Section 5.14(c)(i).

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, but not limited to, any conditional sale or other
title retention agreement, any lease in the nature thereof, and the filing of or
agreement to give any financing statement under the Uniform Commercial Code or
comparable law or any jurisdiction in connection with such mortgage, pledge,
security interest, encumbrance, lien or charge) but excluding any Permitted
Liens.

“Litigation Materiality Threshold” means any action, suit, or other legal or
administrative proceeding or governmental investigation pending or, to the
Knowledge of the Shareholders and the Corporation, threatened, against the
Corporation or any of the Subsidiaries where the losses or damages claimed by or
against the Corporation or any Subsidiary are reasonably expected to exceed
$250,000.

52


--------------------------------------------------------------------------------


“Losses” has the meaning set forth in Section 10.1(a).

“Material Adverse Change (or Effect)” means any state of facts, change, event,
effect or occurrence (when taken together with all other states of fact,
changes, events, effects or occurrences) that has had or is reasonably likely to
have a materially adverse effect on the financial condition, results of
operations, prospects, properties, assets or liabilities (including contingent
liabilities) of the Corporation and its Subsidiaries (or, for the purposes of
Section 4.6 only, the Buyer) taken as a whole excluding conditions affecting the
scrap metal business (or for the Buyer, the steel business) generally.  A
Material Adverse Effect shall also include any state of facts, change, event or
occurrence that shall have occurred or been threatened that (when taken together
with all other states of facts, changes, events, effects or occurrences that
have occurred or been threatened) has prevented or materially delayed, or would
be reasonably likely to prevent or materially delay, the performance by the
Corporation and the Shareholders of their obligations hereunder or the
consummation of the transactions contemplated hereby.

“Material Contract” has the meaning set forth in Section 5.23.

“Materials of Environmental Concern” means any and all toxic or hazardous
chemicals and materials, and any and all hazardous substances as defined in
CERCLA and hazardous wastes as defined in RCRA, petroleum and petroleum
products, radioactive materials, asbestos, polychlorinated biphenyls, urea
formaldehyde, lead based paint, and any and all other hazardous chemicals,
materials, constituents, pollutants or contaminants regulated under any
Environmental Laws.

“MPPA Plan” has the meaning set forth in Section 5.18(b).

“Owned Properties” has the meaning set forth in Section 5.14(a).

“Party” has the meaning set forth in the Preamble.

“Pay Off Letters” has the meaning set forth in Section 3.3(f).

“PBGC” has the meaning set forth in Section 5.18(f).

“Permits” has the meaning set forth in Section 5.21.

“Permitted Encumbrances” means: (i) all Permitted Liens; (ii) all easements,
covenants, and restrictions of record; (iii) legal highways and rights of way;
and, (iv) zoning regulations.

“Permitted Liens” means (i) Liens for Taxes not yet due and payable or being
contested in good faith by appropriate proceedings and for which there are
adequate reserves on the books of the Corporation; (ii) workers or unemployment
compensation liens arising in the ordinary course or business; (iii) mechanic’s,
materialman’s, supplier’s, vendor’s or similar liens arising in the ordinary
course of business securing amounts that are not delinquent or past due; and,
(iv) mortgages, assignments of rents and security interests granted to the
Corporation’s lenders to secure indebtedness of the Corporation disclosed on the
Financial Statements.

“Person” means an individual, partnership, corporation, business trust, joint
stock corporation, estate, trust, unincorporated association, joint venture,
Governmental Authority or other entity, of whatever nature.

“Pre-Closing Returns” has the meaning set forth in Section 11.2.

“Preliminary Statement” has the meaning set forth in Section 2.2(b).

“RCRA” has the meaning set forth in the definition of Environmental Laws.

“Real Property” has the meaning set forth in Section 5.14(d).

“Receivables” means all receivables of the Corporation and its Subsidiaries,
including all trade account receivables, receivables arising from the provision
of services, sale of inventory, notes receivable, and insurance proceeds
receivable.

53


--------------------------------------------------------------------------------


“Release” has the meaning set forth in Section 3.4.

“Restrictions” means any restriction on the exercise of any rights related to
the Stock, including without limitation, proxies, voting agreements, transfer
restrictions, agreements to sell or purchase and similar items.

“SEC” means the Securities and Exchange Commission.

“Section 338(h)(10) Election” has the meaning set forth in Section 11.4.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Section 8.1 Certificate” has the meaning set forth in Section 8.1.

“Section 9.1 Certificate” has the meaning set forth in Section 9.1.

“Shareholder Group” has the meaning set forth in Section 7.9(a).

“Shareholders” has the meaning set forth in the Preamble.

“Shareholders Representative” has the meaning set forth in Section 7.11 hereof.

“Software” means all electronic data processing systems, information systems,
computer software programs, program specifications, charts, procedures, source
codes, object codes, input data, routines, data bases and report layouts and
formats, record file layouts, diagrams, functional specifications and narrative
descriptions, flow charts and other related material and documentation and any
and all licenses and copies thereof and rights thereto.

“Stock” has the meaning set forth in the Recitals.

“Shareholders Agreement” means the Shareholders Agreement to be entered into by
Buyer and the Shareholders at the Closing substantially in the form of Exhibit
C.

“Straddle Period” has the meaning set forth in Section 11.2.

“Straddle Period Returns” has the meaning set forth in Section 11.2.

“Subsidiary” and “Subsidiaries” means each entity in which the Corporation or
any Subsidiary of the Corporation or any combination thereof hold of record a
majority of the equity interests.

“Tax Authority” includes the Internal Revenue Service and any state, local,
foreign or other Governmental Authority responsible for the administration of
any Taxes.

“Tax Consents” has the meaning set forth in Section 11.5.

“Taxes” means all federal, provincial, territorial, state, municipal, local,
domestic, foreign or other taxes, imposts, rates, levies, assessments and other
charges including, without limitation, ad valorem, capital, capital stock,
customs and import duties, disability, documentary stamp, employment, estimated,
excise, fees, franchise, gains, goods and services, gross income, gross
receipts, income, intangible, inventory, license, mortgage recording, net
income, occupation, payroll, personal property, production, profits, property,
real property, recording, rent, sales, severance, sewer, social security, stamp,
transfer, transfer gains, unemployment, use, value added, water, windfall
profits, and withholding, together with any interest, additions, fines or
penalties with respect thereto or in respect of any failure to comply with any
requirement regarding Tax Returns and any interest in respect of such additions,
fines or penalties and shall include any transferee liability in respect of any
and all of the above.

“Tax Return” means any declaration, estimate, return, report, information
statement, schedule or other document (including any related or supporting
information) with respect to Taxes that is required to be filed with any Tax
Authority.

“Technical Information” means all information in the nature of know-how, trade
secrets, inventions, processes, designs, devices and related information and
documentation and any and all licenses and copies thereof and rights thereto.

54


--------------------------------------------------------------------------------


“Territory” has the meaning set forth in Section 7.9(a).

“Third Party Claim” has the meaning set forth in Section 10.4.

“Title Commitment” has the meaning set forth in Section 7.12(a).

“Title Company” has the meaning set forth in Section 7.12(a).

“Title Policy” has the meaning set forth in Section 7.12(a).

“Transaction Expenses” means (a) all legal, accounting, tax, financial advisory,
brokers, finders and other professional or transaction expenses incurred by the
Corporation or any of its Subsidiaries in connection with the transactions
contemplated by this Agreement (including any amounts owed to any consultants,
auditors, accountants, attorneys or investment bankers and any withholding,
payroll, employment or similar Taxes, if any, required to be withheld or paid by
Buyer (on behalf of the Corporation or any of its Subsidiaries), the
Corporation, any of its Subsidiaries, with respect to the payment of the Cash
Amount or the issuance of the Buyer Common Stock, including the Bonus Shares)
and all amounts relating to title insurance required to be delivered pursuant to
this Agreement) and (b) all change of control payments, transaction bonuses and
severance obligations arising as a result of the consummation of the
transactions contemplated hereby and any withholding, payroll, employment or
similar Taxes, if any, required to be withheld or paid by Buyer (on behalf of
the Corporation or any of its Subsidiaries), the Corporation, any of its
Subsidiaries, with respect to such payments; provided, that Transaction Expenses
shall exclude (i) the fees and expenses of LaBov & Beyond for consulting
services in connection with employee communications and (ii) any principal,
accrued interest, prepayment penalties or premiums in connection with the
repayment of the Senior Notes and the Corporation Debt.

“Transfer Taxes” has the meaning set forth in Section 11.8.

“Welfare Plan” has the meaning set forth in Section 5.18(e).

Other Definitional Provisions.

All terms defined in this Agreement shall have the defined meanings when used in
any certificates, reports or other documents made or delivered pursuant hereto
or thereto, unless the context otherwise requires.

Terms defined in the singular shall have a comparable meaning when used in the
plural, and vice versa.

As used herein, the neuter gender shall also denote the masculine and feminine,
and the masculine gender shall also denote the neuter and feminine, where the
context so permits.

55


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

OMNISOURCE CORPORATION

STEEL DYNAMICS, INC.

 

 

By:

  /s/ Daniel M. Rifkin

 

By:

/s/ Keith E. Busse

 

 

  Name:

Daniel M. Rifkin

Name: Keith E. Busse

 

  Title:

President

Title: Chairman and CEO

 

 

 

SHAREHOLDERS:

 

 

 

 

 

/s/ Leonard Rifkin

 

 

Leonard Rifkin

 

 

 

 

 

 

 

 

Leonard Rifkin Amended and

 

Restated Revocable Trust dated December 19, 2006

 

 

 

 

 

 

 

By:

/s/ Leonard Rifkin

 

 

 Leonard Rifkin

 

 Trustee

 

 

 

 

 

/s/ Daniel M. Rifkin

 

 

   Daniel M. Rifkin

 

 

 

 

 

/s/ Richard S. Rifkin

 

 

   Richard S. Rifkin

 

 

 

 

 

/s/ Martin S. Rifkin

 

 

   Martin S. Rifkin

 

 

 

 

 

Richard S. Rifkin 2006 Irrevocable Trust

 

 

 

 

 

By:

/s/ Martin S. Rifkin

 

 

 Martin S. Rifkin

 

 Trustee

 

56


--------------------------------------------------------------------------------